


Exhibit 10.6

 

EXECUTION COPY

 

INDEMNITY REINSURANCE AGREEMENT

 

 

between

 

 

AMERICAN PROGRESSIVE LIFE AND HEALTH
INSURANCE COMPANY OF NEW YORK

 

(Ceding Company)

 

 

and

 

 

FIRST ALLMERICA FINANCIAL LIFE INSURANCE COMPANY

 

(Reinsurer)

 

Effective as of April 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITION OF TERMS

 

1

 

 

 

 

 

Section 1.1.   Definitions

 

1

 

Section 1.2.   Construction

 

9

 

Section 1.3.   Headings

 

9

 

 

 

 

ARTICLE II

BASIS OF COINSURANCE

 

9

 

 

 

 

 

Section 2.1.   Coinsurance

 

9

 

Section 2.2.   Duration of Coinsurance; Recapture

 

10

 

Section 2.3.   Parties to Coinsurance

 

10

 

 

 

 

ARTICLE III

CLOSING AND CONSIDERATION

 

10

 

 

 

 

 

Section 3.1.   Settlement Amount

 

10

 

 

 

 

ARTICLE IV

COOPERATION BETWEEN THE CEDING COMPANY AND THE REINSURER FOLLOWING THE

 

 

 

COINSURANCE EFFECTIVE DATE

 

12

 

 

 

 

 

Section 4.1.   Ceding Company Service Period

 

12

 

Section 4.2.   Premium Payments, Negotiation of Checks

 

12

 

Section 4.3.   Reserves

 

12

 

Section 4.4.   Reserve Credits

 

12

 

Section 4.5.   Premium Taxes

 

12

 

Section 4.6.   Payments Relating to Commissions

 

13

 

Section 4.7.   Guaranty Fund Assessments

 

13

 

Section 4.8.   Reports

 

13

 

Section 4.9.   Monthly Settlement

 

13

 

Section 4.10. Audit

 

14

 

 

 

 

ARTICLE V

UNDERTAKINGS OF CEDING COMPANY FOLLOWING THE COINSURANCE EFFECTIVE DATE

 

14

 

 

 

 

 

Section 5.1.   Cooperation

 

14

 

 

 

 

ARTICLE VI

INDEMNIFICATION

 

14

 

 

 

 

 

Section 6.1.   Indemnification by the Ceding Company

 

14

 

Section 6.2.   Indemnification by the Reinsurer

 

15

 

Section 6.3.   Indemnification and Arbitration Procedures

 

16

 

Section 6.4.   Cooperation

 

16

 

Section 6.5.   Payment in Full for Losses

 

17

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

INSOLVENCY

 

17

 

 

 

 

 

Section 7.1.   Payment of Benefits under an Insolvency

 

17

 

 

 

 

ARTICLE VIII

ARBITRATION

 

17

 

 

 

 

 

Section 8.1.   Agreement to Arbitrate

 

17

 

Section 8.2.   Method

 

17

 

Section 8.3.   Power of Arbitrators

 

18

 

Section 8.4.   Arbitration Fees and Expenses; Decision

 

18

 

 

 

 

ARTICLE IX

GENERAL PROVISIONS

 

19

 

 

 

 

 

Section 9.1.   Notices

 

19

 

Section 9.2.   Confidentiality

 

19

 

Section 9.3.   Misunderstandings and Oversights

 

19

 

Section 9.4.   Reinstatements

 

19

 

Section 9.5.   Entire Agreement

 

19

 

Section 9.6.   Waivers and Amendments

 

19

 

Section 9.7.   No Third Party Beneficiaries

 

20

 

Section 9.8.   Binding Effect; No Assignment

 

20

 

Section 9.9.   Governing Law

 

20

 

Section 9.10. Counterparts

 

20

 

Section 9.11. Severability

 

20

 

Section 9.12. Exhibits and Schedules

 

20

 

Section 9.13. Election Statement

 

20

 

Section 9.14. Additional Tax Provisions

 

21

 

Section 9.15. Set Off

 

21

 

SCHEDULE 3.1           SETTLEMENT AMOUNT

SCHEDULE 4.6           PAYMENTS RELATING TO COMMISSIONS

SCHEDULE 4.9           MONTHLY SETTLEMENT REPORTS

EXHIBIT A                  POLICY FORMS AND PLAN CODES, SUM OF ALL RESERVE ITEMS

EXHIBIT B                  STATUTORY RESERVES AND LIABILITIES BY POLICY

EXHIBIT C                  TRANSFERRED ASSETS

 

ii

--------------------------------------------------------------------------------


 

INDEMNITY REINSURANCE AGREEMENT

 

THIS INDEMNITY REINSURANCE AGREEMENT (the “Agreement”), effective as of April 1,
2009, is made and entered into by and between AMERICAN PROGRESSIVE LIFE AND
HEALTH INSURANCE COMPANY OF NEW YORK, a New York stock life and health insurance
company (the “Ceding Company”) and FIRST ALLMERICA FINANCIAL LIFE INSURANCE
COMPANY, a Massachusetts stock life insurance company (the “Reinsurer”).

 

WHEREAS, the Ceding Company has issued or assumed certain life insurance and
annuity Policies, which are identified by policy form number and/or plan code on
Exhibit A attached hereto; and

 

WHEREAS, the Ceding Company, together with certain of its Affiliates named
therein, and Commonwealth have entered into (i) that certain Master Agreement
dated November 26, 2008, as amended by Amendment Number 1 to Master Agreement,
dated April 24, 2009 (the “Amendment”), with Reinsurer (collectively, the
“Master Agreement”) and (ii) that certain Joinder Agreement, dated January 9,
2009, with the Reinsurer (the “Joinder Agreement”), pursuant to which, among
other things, the Ceding Company and the Reinsurer have mutually agreed to enter
into this Agreement pursuant to which the Ceding Company shall cede, and the
Reinsurer shall indemnity reinsure, the Insurance Liabilities on a one hundred
percent (100%) coinsurance basis on the terms and conditions stated herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Master Agreement and Joinder Agreement, and in reliance upon
the representations, warranties, conditions and covenants contained herein and
therein, and intending to be legally bound hereby, the Ceding Company and the
Reinsurer hereby agree as follows:

 

ARTICLE I

 

DEFINITION OF TERMS

 

Section 1.1. Definitions. Capitalized terms used in this Agreement, but not
otherwise defined in this Article I, shall have the meaning given thereto in the
Master Agreement. The following capitalized words and terms shall have the
following meanings when used in this Agreement:

 

(a)           “Affiliate” has the meaning ascribed thereto in the Master
Agreement.

 

(b)           “Agreement” has the meaning set forth in the Preamble.

 

(c)           “Amendment” has the meaning set forth in the second recital
hereof.

 

(d)           “Applicable Law” has the meaning ascribed thereto in the Master
Agreement.

 

1

--------------------------------------------------------------------------------


 

(e)           “Approved Designee” has the meaning ascribed thereto in the
Services Agreement.

 

(f)            “Books and Records” has the meaning ascribed thereto in the
Master Agreement.

 

(g)           “Business Day” has the meaning ascribed thereto in the Master
Agreement.

 

(h)           “Ceding Company” has the meaning set forth in the Preamble.

 

(i)            “Ceding Company Caused Extra Contractual Liabilities” means all
Extra Contractual Liabilities that are not Reinsurer Caused Extra Contractual
Liabilities or Reinsurer Covered Extra Contractual Liabilities.

 

(j)            “Ceding Company Indemnified Parties” has the meaning set forth in
Section 6.2.

 

(k)           “Ceding Company Service Period” means the period commencing on the
Closing Date and ending on the Transition Date.

 

(l)            “Closing” has the meaning ascribed thereto in the Master
Agreement.

 

(m)          “Closing Date” has the meaning ascribed thereto in the Master
Agreement.

 

(n)           “Closing Date Ceding Commission” means the “Closing Date Ceding
Commission” determined with respect to the Ceding Company pursuant to the Master
Agreement. The Closing Date Ceding Commission shall be credited to the Ceding
Company as a reduction in the Settlement Amount that would otherwise be payable
by the Ceding Company to the Reinsurer at Closing under Section 2.2 of the
Master Agreement and Section 3.1 of this Agreement.

 

(o)           “Closing Fee” has the meaning ascribed thereto in the Amendment.

 

(p)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(q)           “Coinsurance Effective Date” means 12:01 a.m. (New York time) on
the first calendar day of the calendar month in which the Closing occurs.

 

(r)            “Commonwealth” means Commonwealth Annuity and Life Insurance
Company, a Massachusetts stock life insurance company.

 

(s)           “Conversion Services” has the meaning ascribed thereto in the
Services Agreement.

 

(t)            “Cost of Capital” means the cost of a capital decrease resulting
from the establishment of an Interest Maintenance Reserve liability calculated
as follows:

 

2

--------------------------------------------------------------------------------


 

The product of (i) the average of the amounts of the Interest Maintenance
Reserve liability (a) as of the first day of each calendar year (except in the
case of the year in which the Coinsurance Effective Date occurs, which shall be
as of the last day of the calendar quarter preceding the Coinsurance Effective
Date) and (b) as of the last day of each calendar year, multiplied by (ii) an
annual, simple interest rate equal to 5% (pro-rated for the year in which the
Coinsurance Effective Date occurs) (in this manner, the Cost of Capital is
amortized in accordance with the Ceding Company’s Interest Maintenance Reserve
amortization schedule as reported in its statutory annual financial statement
dated as of and for the period ended December 31, 2008 over a period of ten
(10) years).

 

(u)           “Dispute Notice” has the meaning set forth in Section 3.1(d).

 

(v)           “ECL Cap” means an amount not to exceed in the aggregate
$10,000,000 in respect of Losses sustained or incurred by, or asserted against,
(x) the Ceding Company Indemnified Parties in respect of Reinsurer Covered Extra
Contractual Liabilities, (y) those other “Ceding Company Indemnified Parties” in
respect of “Reinsurer Covered Extra Contractual Liabilities” under each of the
other “Coinsurance Agreements” (as defined in the Master Agreement), entered
into by Commonwealth and Affiliates of the Ceding Company of even date herewith,
and (z) the Reinsurer or Commonwealth, as the case may be, in respect of
Reinsurer Covered Extra Contractual Liabilities hereunder and under such other
“Coinsurance Agreements” identified in clause (y), taken as a whole. For the
avoidance of doubt, any payment made by either the Reinsurer or Commonwealth, as
the case may be, (i) in respect of “Reinsurer Covered Extra Contractual
Liabilities” under any other such “Coinsurance Agreement” shall be applied
against the ECL Cap under this Agreement as if such payment had been made
hereunder, and (ii) under clauses (x), (y) or (z) of this definition shall be
applied against the ECL Cap only one time and shall not be counted as a payment
made pursuant to more than one such clause.

 

(w)          “Excluded Liabilities” means any claim, obligation or liability
arising under, in connection with, or with respect to, the Policies:

 

(i)            for Premium Taxes, including any litigation or expenses
concerning Premium Taxes, to the extent arising with respect to premiums
collected on the Policies attributable to all periods before the Coinsurance
Effective Date, and/or to the extent based upon assessments relating to all
periods prior to the Coinsurance Effective Date;

 

(ii)           (x) in connection with participation by the Ceding Company,
whether voluntary or involuntary, in any guaranty fund or other residual market
mechanism established or governed by any state or jurisdiction to the extent
arising with respect to premiums attributable to all periods prior to the
Coinsurance Effective Date and/or (y) to the extent based upon regulatory fines
or assessments relating to events which initially occurred or commenced prior to
the Transition Date (provided, that such liability or other obligation will not
be an Excluded Liability if it arose out of any act or omission of the Ceding
Company or its Affiliate that occurred (or in the case of an omission, failed to
occur) on or

 

3

--------------------------------------------------------------------------------


 

after the Closing Date and was made at the written or express direction or
request of the Reinsurer or its designees);

 

(iii)          for Ceding Company Caused Extra Contractual Liabilities;

 

(iv)          for escheat liabilities arising in respect of all periods prior to
the Coinsurance Effective Date;

 

(v)           for all Producer Payments;

 

(vi)          relating to disputes, litigation, investigations by Governmental
Authorities, arbitrations or legal proceedings arising out of acts or omissions
of the Ceding Company or its Affiliates that occurred prior to the Closing Date
in connection with the Policies, solely to the extent such liabilities are not
Extra Contractual Liabilities;

 

(vii)         for all premiums, payments, fees or other consideration or amounts
due at any time with respect to Reinsurance Coverage;

 

(viii)        or portions of the Policies, in each case, to the extent reinsured
or purported by the Ceding Company to be reinsured under Reinsurance Coverage,
whether or not such coverage is collected or collectible;

 

(ix)           for any payment to the Internal Revenue Service or any other
Person resulting from or attributable to any act or omission of the Ceding
Company (including errors of product design, language, or administration, or
inaccurate or incomplete data maintained in Books and Records) resulting in
non-compliance of any Policy with the requirements of the Code to the extent
such act or omission was not made at the written or express direction or request
of the Reinsurer or its designees;

 

(x)            incurred by the Ceding Company in connection with a breach, or
other failure to perform, by the Ceding Company of the terms of any acquisition
agreement pursuant to which any of the Policies were originally acquired by the
Ceding Company, except as such breach or failure to perform results from acts or
omissions by the Ceding Company made at the written or express direction or
request of the Reinsurer or its designees;

 

(xi)           arising from the remediation processes in the States of Wisconsin
and New York, respectively; and

 

(xii)          arising from any errors or omissions made by the Ceding Company,
its Affiliates or designees in calculating, paying, documenting or administering
any surrender charges on annuity contracts included among the Policies,
including those errors that arose in respect of surrender charges in the State
of Utah.

 

4

--------------------------------------------------------------------------------


 

Excluded Liabilities shall not include any gross liabilities and obligations
incurred by the Ceding Company to the extent attributable to acts, errors or
omissions of the Reinsurer or its designees in connection with the Reinsurer’s
or its designees’ (x) exercise of contractual rights and privileges of the
Ceding Company under the Policies pursuant to the Transaction Agreements,
including pursuant to Section 2.1(a) hereof or (y) performance of Required
Services after the Transition Date. In no event shall the term “designees” as
used in this paragraph or in Section 6.2(d)(i) include the Ceding Company, its
Affiliates or their designees.

 

(x)            “Extra Contractual Liabilities” means all liabilities,
obligations and other losses (including lost profits) incurred or arising at any
time under or relating to any Policy that are not covered by, or that are in
excess of, the contractual benefits arising under the express terms and
conditions of such Policies, whether to Policyholders, Producers, Governmental
Authorities or any other Person, which liabilities and obligations or losses
shall include any liability for fines, penalties, forfeitures, excess or penalty
interest, punitive, exemplary, special or any other form of extra contractual
damages relating to the Policies, and attorneys’ fees and expenses awarded, and
which arise from any act, error or omission of a party or its designees, whether
or not intentional, negligent, in bad faith or otherwise, including any act,
error or omission of a party or its designees relating to (i) the marketing,
underwriting, production, issuance, cancellation or administration of the
Policies, (ii) the investigation, defense, trial, settlement or handling of
claims, benefits or payments arising out of or relating to the Policies, or
(iii) the failure to pay or the delay in payment, or errors in calculating or
administering the payment, of benefits, claims or any other amounts due or
alleged to be due under or in connection with the Policies.

 

(y)           “Final Settlement Amount” has the meaning set forth in
Section 3.1(b).

 

(z)            “Final Settlement Date” has the meaning set forth in
Section 3.1(e).

 

(aa)          “Governmental Authority” has the meaning ascribed thereto in the
Master Agreement.

 

(bb)          “Independent Accountant” means Deloitte & Touche LLP; provided,
that if such accounting firm is either unable or unwilling to accept such
engagement, the Ceding Company and the Reinsurer shall jointly request the
American Arbitration Association to appoint, within ten (10) Business Days from
the date of such request, an internationally recognized firm of public
accountants independent of both the Ceding Company and the Reinsurer to serve as
Independent Accountant.

 

(cc)         “Insurance Liabilities” means all claims, obligations, indemnities,
losses or liabilities (and no others) arising under, in connection with, or with
respect to, the Policies (other than, in all cases, Excluded Liabilities):

 

(i)            prior to or after the Coinsurance Effective Date under the
express terms of the Policies, including (x) any right to purchase additional
coverage and obligations arising under legal or regulatory requirements, (y) any
loss settlements within Policy limits, and (z) all such liabilities relating to
actions, suits or claims instituted at or after the Coinsurance Effective Date
by a Person;

 

5

--------------------------------------------------------------------------------


 

(ii)           for Reinsurer Caused Extra Contractual Liabilities and Reinsurer
Covered Extra Contractual Liabilities, subject to the limitations contained in
Section 6.2;

 

(iii)          for all Premium Taxes, including any litigation expenses (but
only if initiated by or at the request of Reinsurer) concerning Premium Taxes,
to the extent arising with respect to premiums on the Policies attributable to
periods on or after the Coinsurance Effective Date, and/or to the extent based
upon assessments relating to all periods on or after the Coinsurance Effective
Date;

 

(iv)          (x) in connection with participation by the Ceding Company,
whether voluntary or involuntary, in any guaranty fund or other residual market
mechanism established or governed by any state or jurisdiction to the extent
arising with respect to premiums on the Policies attributable to periods on or
after the Coinsurance Effective Date and/or (y) to the extent based upon
regulatory fines or assessments relating to periods on or after (A) the Closing
Date, but only to the extent such regulatory fines or assessments arose out of
any act or omission of the Ceding Company or its Affiliate that occurred (or in
the case of an omission, failed to occur) on or after the Closing Date and was
made at the written or express direction or request of the Reinsurer or its
designees, or (B) the Transition Date;

 

(v)           for all out-of-pocket loss adjustment expenses incurred from and
after the Transition Date by the Ceding Company with respect to the Policies
(other than in connection with the Ceding Company’s participation in such
expenses under the Services Agreement);

 

(vi)          for escheat liabilities for checks issued by the Reinsurer on or
after the Coinsurance Effective Date; and

 

(vii)         for amounts payable on or after the Coinsurance Effective Date for
returns or refunds of premiums under the Policies.

 

(dd)          “Interim Services” has the meaning ascribed thereto in the
Services Agreement.

 

(ee)          “Joinder Agreement” has the meaning ascribed thereto in the second
recital hereof.

 

(ff)            “Loss” or “Losses” has the meaning ascribed thereto in the
Master Agreement.

 

(gg)          “Master Agreement” has the meaning set forth in the second recital
hereof.

 

(hh)          “Ongoing Services” has the meaning ascribed thereto in the
Services Agreement.

 

6

--------------------------------------------------------------------------------


 

(ii)           “Permitted Transactions” has the meaning ascribed thereto in the
Master Agreement.

 

(jj)           “Person” has the meaning ascribed thereto in the Master
Agreement.

 

(kk)          “Policies” means each of those insurance policy contracts and/or
annuity contracts issued or assumed by the Ceding Company (i) prior to
12:01 a.m. (New York time) on the Coinsurance Effective Date and that are
identified by policy form number and/or plan code on Exhibit A attached hereto
and that are in effect on the Coinsurance Effective Date or (ii) that are
reinstated in, or otherwise the subject of, a Permitted Transaction. “Policies”
shall not include any insurance policy contracts and/or annuity forms (including
any net retained liabilities of the Ceding Company thereunder) in respect of
which the Ceding Company has ceded all or a portion of the liabilities
thereunder to Wilton Reassurance Company pursuant to the Wilton Re Agreements.

 

(ll)           “Policyholder” has the meaning ascribed thereto in the Master
Agreement.

 

(mm)       “Premium Taxes” means the taxes, assessments, and fees imposed on
premiums relating to the Policies by any state, local, or municipal taxing
authority together with any related interest, penalties and additional amounts
imposed by any taxing authority with respect thereto, including retaliatory
taxes.

 

(nn)          “Producer” has the meaning ascribed thereto in the Master
Agreement.

 

(oo)          “Producer Agreement” means any written, oral or other agreement or
contract between the Ceding Company and any Producer, or among or between
Producers, including any assignments of compensation thereunder, and relating to
the solicitation, sale, marketing, production or servicing of any of the
Policies.

 

(pp)          “Producer Payments” has the meaning ascribed thereto in the Master
Agreement.

 

(qq)          “Recapture Fee” has the meaning ascribed thereto in the Amendment.

 

(rr)            “Reconciliation Amount” has the meaning set forth in
Section 3.1(c).

 

(ss)          “Regulation” has the meaning set forth in Section 9.13.

 

(tt)            “Reinsurance Coverage” means all contracts, agreements and
treaties of reinsurance between the Ceding Company and any Third Party Reinsurer
that are in force and effect as of the Coinsurance Effective Date and cover
risks associated with the Policies or any portions thereof.

 

(uu)          “Reinsurer” has the meaning set forth in the Preamble.

 

(vv)          “Reinsurer Caused Extra Contractual Liabilities” has the meaning
set forth in Section 6.2(d).

 

7

--------------------------------------------------------------------------------

 

(ww)       “Reinsurer Covered Extra Contractual Liabilities” has the meaning set
forth in Section 6.2(e) (subject to the limitations therefor in Section 6.2).

 

(xx)          “Reinsurer Indemnified Parties” has the meaning set forth in
Section 6.1.

 

(yy)         “Required Services” has the meaning ascribed thereto in the
Services Agreement.

 

(zz)          “Retroceded Liabilities” has the meaning ascribed thereto in the
Master Agreement.

 

(aaa)        “SAP” means the statutory accounting practices and procedures
required or permitted by the insurance regulatory authority in the Ceding
Company’s state of domicile, consistently applied throughout the specified
period and in the immediately prior comparable period.

 

(bbb)       “Services Agreement” means the services agreement entered into
between the Ceding Company and the Reinsurer of even date herewith.

 

(ccc)        “Settlement Amount” means the amount of the initial reinsurance
premium payment to be made at Closing by the Ceding Company to the Reinsurer in
consideration of the reinsurance of the Policies under this Agreement, which
shall be in an amount calculated pursuant to Schedule 3.1 attached hereto.

 

(ddd)       “Statutory Reserves and Liabilities” means the sum of all of the
reserve items (including reserve items for claims incurred but not reported and
claims in the course of settlement) maintained by the Ceding Company for the
Policies, net of Reinsurance Coverage, as set forth in Exhibit A attached
hereto. Exhibit B attached hereto sets forth the Statutory Reserves and
Liabilities by Policy as of the Coinsurance Effective Date, as such schedule may
be adjusted pursuant to Section 3.1 of this Agreement.

 

(eee)        “Third Party Reinsurer” has the meaning ascribed thereto in the
Master Agreement.

 

(fff)          “Transaction Documents” means this Agreement, the Master
Agreement and the Services Agreement.

 

(ggg)       “Transferred Assets” means the cash, cash equivalents and other
assets transferred as part of the Settlement Amount and as set forth on
Exhibit C attached hereto. Such Transferred Assets shall be valued as of the
Closing Date according to the mechanics set forth on Exhibit C.

 

(hhh)       “Transition Date” has the meaning ascribed thereto in the Services
Agreement.

 

(iii)           “Wilton Re Agreements” has the meaning ascribed thereto in the
Amendment.

 

8

--------------------------------------------------------------------------------


 

Section 1.2. Construction. For the purposes of this Agreement, (i) words
(including capitalized terms defined herein) in the singular shall be held to
include the plural and vice versa and words (including capitalized terms defined
herein) of one gender shall be held to include the other gender as the context
requires; (ii) the terms “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all of the Schedules) and not to any particular provision
of this Agreement, and Article, Section, paragraph and Schedule references are
to the Articles, Sections, paragraphs and Schedules to this Agreement, unless
otherwise specified; (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation”; (iv) all
references to any period of days shall be deemed to be to the relevant number of
calendar days unless otherwise specified; and (v) all references herein to “$”
or “Dollars” shall refer to United States dollars, unless otherwise specified.

 

Section 1.3. Headings. The Article and Section headings contained in this
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement.

 

ARTICLE II

 

BASIS OF COINSURANCE

 

Section 2.1. Coinsurance.

 

(a)           Subject to the terms and conditions of this Agreement, effective
as of the Coinsurance Effective Date, the Ceding Company hereby cedes to the
Reinsurer, and the Reinsurer hereby accepts and reinsures on a one hundred
percent (100%) coinsurance basis, the Insurance Liabilities. The Ceding Company
and the Reinsurer mutually agree that, as between the parties, on and after the
Coinsurance Effective Date, the Reinsurer shall be entitled to exercise all
contractual rights and privileges of the Ceding Company under the Policies in
accordance with the terms, provisions and conditions of such Policies; such
exercise of contractual rights and privileges shall be done on behalf of the
Ceding Company and in accordance with the terms of the Services Agreement.

 

(b)           In no event shall such coinsurance with respect to a particular
Policy be in force and binding unless such underlying Policy as issued or
assumed by the Ceding Company is in full force and binding as of the Coinsurance
Effective Date or is the subject of a Permitted Transaction following the
Coinsurance Effective Date.

 

(c)           With respect to each of the Policies, the amount of coinsurance
hereunder shall be maintained in force without reduction so long as the Policy
remains in full force without reduction. If there is a reduction with respect to
a Policy, the Reinsurer’s liability with respect thereto shall be equally
reduced. All coinsurance for which the Reinsurer is liable hereunder shall be
subject to the same rates, terms, conditions, limitations and restrictions as
are contained in the Policy.

 

9

--------------------------------------------------------------------------------


 

Section 2.2. Duration of Coinsurance; Recapture. The coinsurance provided under
this Agreement shall remain continuously in force. The Policies are not eligible
for recapture by the Ceding Company.

 

Section 2.3. Parties to Coinsurance. Article II of this Agreement provides for
indemnity reinsurance solely between the Ceding Company and the Reinsurer. The
acceptance of reinsurance under this Article II shall not create any right or
legal relation between the Reinsurer and any Policyholder, insured, claimant or
beneficiary under a Policy, and the Ceding Company shall be and remain solely
liable to such Policyholder under the Policy.

 

ARTICLE III

 

CLOSING AND CONSIDERATION

 

Section 3.1. Settlement Amount.

 

(a)           On the Closing Date, the Ceding Company agrees to pay the
Reinsurer an amount, in the form of Transferred Assets as designated and valued
as of the Closing Date pursuant to the mechanics set forth on Exhibit C, equal
to the difference between an estimate of: (i) Statutory Reserves and
Liabilities, minus (ii) due and deferred premiums on the Policies as of the
Coinsurance Effective Date, minus (iii) policy loans outstanding on the Policies
as of the Coinsurance Effective Date (net of any accrued and unearned policy
loan interest on such policy loans), minus (iv) the Closing Date Ceding
Commission as set forth on Schedule 3.1 attached hereto, plus (v) the portion of
the Closing Fee due and payable by the Ceding Company to the Reinsurer, as
reflected on Schedule H to the Amendment (collectively, the “Settlement
Amount”). The Settlement Amount plus interest accrued thereon, as contemplated
in Section 2.1 of the Master Agreement, shall be remitted by the Ceding Company
to the Reinsurer to an account(s) designated in writing by the Reinsurer. Items
(i) through (iii) of this Section 3.1(a) shall reflect the amounts reported by
the Ceding Company as of the quarter-ended immediately preceding the Closing
Date.

 

(b)           The parties agree to make adjustments to Exhibit A and Exhibit B
attached hereto and to the Settlement Amount following Closing, based upon
(i) Statutory Reserves and Liabilities for (x) any Policies or Policy claims
improperly or inadvertently omitted or miscalculated in determining the
Settlement Amount or (y) any Policies that were or are the subject of Permitted
Transactions and that were omitted from the calculation of the Settlement Amount
as of the Coinsurance Effective Date, (ii) adjustments to the Closing Date
Ceding Commission pursuant to Section 2.2(d) of the Master Agreement, and
(iii) actual amounts as reported by the Ceding Company as of the Coinsurance
Effective Date for items (i) through (iii) in Section 3.1(a) (such adjusted
amount, the “Final Settlement Amount”); provided, however, that any such
adjustments made pursuant to clause (i)(x) will require the prompt prior written
consent of the Reinsurer, which consent shall not be unreasonably withheld, but
no such adjustment will be made pursuant to clause (i)(x) unless the Ceding
Company has notified the Reinsurer in writing of such adjustment prior to the
ninetieth (90th) day following the Closing Date.

 

10

--------------------------------------------------------------------------------


 

(c)           The Final Settlement Amount will be calculated by the Ceding
Company and reported to the Reinsurer prior to the one hundred twentieth (120th)
day following the Closing Date, and if such difference between the Final
Settlement Amount and the Settlement Amount (such difference, the
“Reconciliation Amount”) is (i) a positive number, then the Ceding Company shall
pay such Reconciliation Amount to the Reinsurer by wire transfer of immediately
available funds or (ii) a negative number, then the absolute value of such
negative number, as the Reconciliation Amount, shall be paid by the Reinsurer to
the Ceding Company by wire transfer of immediately available funds.

 

(d)           The Reinsurer shall have ten (10) Business Days to review the
Ceding Company’s calculations of the Final Settlement Amount and the
Reconciliation Amount and provide written notice to the Ceding Company of any
dispute regarding the Ceding Company’s calculation of such amounts (a “Dispute
Notice”). The Ceding Company and the Reinsurer shall cooperate in good faith to
resolve such dispute as promptly as practicable and, upon such resolution, make
any adjustments to the calculation of any amount(s) contained in the Ceding
Company’s calculations of the Final Settlement Amount and the Reconciliation
Amount with the agreement of the Ceding Company and the Reinsurer. If the Ceding
Company and the Reinsurer are unable to resolve any such dispute within twenty
(20) Business Days (or such longer period as the Ceding Company and the
Reinsurer shall mutually agree in writing) of the Reinsurer’s delivery of such
Dispute Notice, such dispute shall be resolved by the Independent Accounting
Firm, and such determination by the Independent Accounting Firm shall be final
and binding on the parties; provided that the Reinsurer and the Ceding Company
shall submit to the Independent Accounting Firm statements with respect to their
respective positions on disputed issues and will cooperate with the Independent
Accounting Firm by promptly providing any requested information. Any expenses
relating to the engagement of the Independent Accounting Firm in respect of its
services pursuant to this Section 3.1(d) shall be shared fifty percent (50%) by
the Reinsurer and fifty percent (50%) by the Ceding Company. The Independent
Accounting Firm shall be instructed to use reasonable best efforts to perform
its services within thirty (30) Business Days of submission by the Reinsurer and
the Ceding Company of their respective statements with respect to the disputes
and, in any case, as promptly as practicable after such submission. If no
Dispute Notice is timely delivered by the Reinsurer, the Ceding Company’s
calculations of the Final Settlement Amount and the Reconciliation Amount shall
be determinative. If a Dispute Notice is timely delivered by the Reinsurer, the
amounts determined pursuant to the resolution of such dispute in accordance with
this Section 3.1(d), shall be the Final Settlement Amount and Reconciliation
Amount.

 

(e)           With respect to each adjustment which shall enter into the
calculation of the Final Settlement Amount and the Reconciliation Amount,
interest shall accrue thereon at an annual rate equal to the Three-Month London
Interbank Offering Rate (LIBOR) as published in the Money Rate Section (or any
successor section) of The Wall Street Journal (or any successor publication) on
the (A) Closing Date, with respect to adjustments made other than pursuant to
clause (b)(i)(y) above, and (B) effective date of a Permitted Transaction with
respect to adjustments made pursuant to clause (b)(i)(y) above. Such interest
shall accrue from the Closing Date (or the effective date of the Permitted
Transaction, as the case may be) to the date the Reconciliation Amount is paid,
which payment date shall be the fifth (5th) Business Day following the later of
(i) the receipt by the Reinsurer of calculation of the Final Settlement Amount
and Reconciliation Amount, and (ii) the resolution of any dispute in respect of
the

 

11

--------------------------------------------------------------------------------


 

calculation of the Final Settlement Amount and/or the Reconciliation Amount (the
“Final Settlement Date”).

 

ARTICLE IV

 

COOPERATION BETWEEN THE CEDING COMPANY AND
THE REINSURER FOLLOWING THE COINSURANCE EFFECTIVE DATE

 

Section 4.1. Ceding Company Service Period. During the Ceding Company Service
Period, the Ceding Company shall provide, or cause to be provided, Interim
Services, Conversion Services and Ongoing Services in accordance with the
Services Agreement. On and after the Transition Date, the Reinsurer shall
provide, or cause to be provided, Required Services under the terms and
conditions of the Services Agreement.

 

Section 4.2. Premium Payments, Negotiation of Checks. (i) On and after the
Coinsurance Effective Date, all premium payments, conversion charges and other
consideration under the Policies received by the Ceding Company shall be the
sole property of the Reinsurer, and (ii) any premium payment, conversion charge
and other consideration received by the Ceding Company, to the extent such
premium payment, conversion charge and other consideration covers periods on or
after the Coinsurance Effective Date, shall be remitted in accordance with the
Services Agreement.

 

Section 4.3. Reserves. The Reinsurer agrees that, on and after the Coinsurance
Effective Date, it will establish and maintain all statutory reserves and
liabilities as may be required under the terms of the Policies, SAP and
Applicable Law.

 

Section 4.4. Reserve Credits. If, as of the end of any calendar quarter
following the Coinsurance Effective Date, the Ceding Company becomes unable to
take full reserve credit with respect to all the reinsurance provided under this
Agreement by the Reinsurer of the Policies for whatever reason, the Reinsurer
will implement, prior to the date on which the Ceding Company is required by
Applicable Law to file its quarterly statutory financial statement as of and for
the period ended on such calendar quarter end-date with its domiciliary
insurance regulatory authority, alternative arrangements in accordance with
Applicable Law in order to ensure that the Ceding Company is permitted to take
such reserve credit on the Ceding Company’s statutory financial statements.

 

Section 4.5. Premium Taxes. The Ceding Company shall be liable for all Premium
Taxes on premiums received in connection with the Policies prior to the
Coinsurance Effective Date and shall remain liable for payment of Premium Taxes
on premiums received under the Policies. The Reinsurer shall pay to the Ceding
Company a provision for Premium Taxes incurred in connection with premiums
received under the Policies on or after the Coinsurance Effective Date. The
provision for Premium Taxes to be paid by the Reinsurer pursuant to the
immediately preceding sentence shall be two and one-half percent (2.5%) of
premiums collected as ceded under this Agreement (as such percentage may be
changed annually on a prospective basis by the mutual agreement of the parties
to reflect actual experience, which agreement by each party shall not be
unreasonably withheld, delayed or conditioned), as

 

12

--------------------------------------------------------------------------------


 

calculated on a quarterly basis, and shall be paid by the Reinsurer to the
Ceding Company as part of the monthly and annual settlements that occur under
this Agreement.

 

Section 4.6. Payments Relating to Commissions. The Reinsurer shall pay to the
Ceding Company those payments set forth on Schedule 4.6, which shall be
reflected in the monthly settlement report prepared and delivered pursuant to
Section 4.9.

 

Section 4.7. Guaranty Fund Assessments.

 

(a)           Ceding Company-Paid Assessments. In the event the Ceding Company
is required to pay an assessment in respect of the Policies to any insurance
guaranty, insolvency or other similar fund maintained by any jurisdiction and
such assessment is based on premiums collected or policies in full force in any
period on or after the Coinsurance Effective Date, the portion, if any, of such
assessment that relates to such Policies shall be reimbursed by the Reinsurer to
the extent that no Premium Tax offsets are available for use by the Ceding
Company. Such reimbursement shall be included in the monthly and annual
settlements that occur under this Agreement.

 

(b)           Reinsurer-Paid Assessments. In the event the Reinsurer is required
to pay an assessment in respect of the Policies to any insurance guaranty,
insolvency or other similar fund maintained by any jurisdiction and such
assessment is based on premiums collected or policies in force in any period
prior to the Coinsurance Effective Date, the portion, if any, of such assessment
that relates to such Policies shall be reimbursed by the Ceding Company to the
extent that no Premium Tax offsets are available for use by the Reinsurer.

 

Section 4.8. Reports. The parties hereto acknowledge and agree that the
regularity and reliability of information concerning the Policies is critically
important to each such party. In connection therewith, each of the Ceding
Company and the Reinsurer agrees to, and agrees to cause their respective
designees to, comply with its respective reporting obligations as set forth in
this Agreement and the Services Agreement within the time periods contemplated
herein and therein.

 

Section 4.9. Monthly Settlement.

 

(a)           The Ceding Company shall provide the Reinsurer with a monthly
settlement report, no later than the thirtieth (30th) day following the end of
each calendar month, with delivery thereof commencing in the month following the
month in which the Coinsurance Effective Date occurs (including in such first
report the period since the Coinsurance Effective Date). Such monthly settlement
report shall be in the form specified in Schedule 4.9 attached hereto.

 

(b)           In the event that such monthly settlement report reflects a net
amount owed by the Ceding Company to Reinsurer pursuant to the terms of this
Agreement, then the Ceding Company shall also make a wire payment in immediately
available funds of such net amount to the account(s) designated therefor in
writing by the Reinsurer no later than the tenth (10th) Business Day following
Reinsurer’s receipt of such monthly settlement report, except to the extent that
the Reinsurer notifies the Ceding Company in writing prior to the expiration of
such ten (10) Business Day period of its good faith belief that the report is
inaccurate, in which

 

13

--------------------------------------------------------------------------------


 

case the parties shall cooperate with each other to resolve the disagreement. In
the event that a monthly settlement report reflects a net amount owed by
Reinsurer to the Ceding Company pursuant to the terms of this Agreement,
Reinsurer shall make a wire payment in immediately available funds of such net
amount to the Ceding Company no later than the tenth (10th) Business Day
following Reinsurer’s receipt of such monthly settlement report, except to the
extent that the Reinsurer notifies the Ceding Company prior to the expiration of
such ten (10) Business Day period of its good faith belief that the report is
inaccurate, in which case the parties shall cooperate with each other to resolve
the disagreement. In the event of any such dispute, the party owing any amount
pursuant to such monthly settlement report shall pay such amount in full no
later than the fifth (5th) Business Day following settlement of such dispute.
Any delinquent amounts payable under this clause (b) shall accrue interest from
the date such payment was originally due until the date such payment is made,
such interest to accrue at an annual rate equal to the Three Month London
Interbank Offering Rate (LIBOR) as published in the Money Rate Section (or any
successor section) of The Wall Street Journal, Eastern Edition (or any successor
publication) as determined on the date such payment was originally due.

 

(c)           Pursuant to the terms of the Services Agreement, from and after
the Transition Date, the Reinsurer shall be responsible for, among other things,
the direct payment to Policyholders or their beneficiaries, as applicable, of
all death, annuity and other contractual benefits constituting Insurance
Liabilities under the Policies. Any such payment by the Reinsurer shall satisfy,
on a dollar-for-dollar basis, the Reinsurer’s obligations to the Ceding Company
in respect thereof under this Agreement.

 

Section 4.10. Audit. Each party shall have the right to audit on an annual
basis, at its sole expense, at the office of the other during regular business
hours and upon reasonable prior written notice, all records and procedures
relating to the Policies.

 

ARTICLE V

 

UNDERTAKINGS OF CEDING COMPANY FOLLOWING

THE COINSURANCE EFFECTIVE DATE

 

Section 5.1. Cooperation. The Ceding Company agrees to provide all reasonable
assistance to the Reinsurer and its designees in the transfer to the Reinsurer
of the obligation to provide Required Services pursuant to the Services
Agreement in connection with the Policies, including responding to questions
from the Reinsurer and its designees in the conversion of computer records and
files to the systems of the Reinsurer. The Ceding Company will do all things
reasonable and necessary to permit the Reinsurer and its designees to exercise
and assert all rights of the Ceding Company as contemplated herein and will
fully cooperate with the Reinsurer and its designees in such exercise and
assertion.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1. Indemnification by the Ceding Company. From and after the Closing
Date, the Ceding Company shall indemnify and defend the Reinsurer, its Approved

 

14

--------------------------------------------------------------------------------


 

Designees and its Affiliates, and their respective officers, employees,
directors, controlling persons, Affiliates, agents, representatives and assigns
(the “Reinsurer Indemnified Parties”) against, and hold each of them harmless
from all Losses sustained or incurred by, or asserted against, the Reinsurer
Indemnified Parties which arise out of:

 

(a)           any Excluded Liabilities;

 

(b)           any breach or nonfulfillment by the Ceding Company of, or any
failure by the Ceding Company to perform, any of the covenants, terms or
conditions of, or any of its duties or obligations under, this Agreement;

 

(c)           any action or inaction of the Ceding Company or its designees
under or with respect to any of the Policies (other than in connection with a
breach by the Ceding Company of Section 5.17 of the Master Agreement) that is
not indemnifiable by the Reinsurer pursuant to Section 6.2;

 

(d)           or relate to or are in connection with the Wilton Re Agreements;

 

(e)           the amount of the Cost of Capital for any Interest Maintenance
Reserve that the Reinsurer becomes obligated to establish under SAP as a
liability as of the Coinsurance Effective Date or as of the Closing Date on its
statutory financial statements solely as a result of the reinsurance by the
Reinsurer of the Insurance Liabilities contemplated by this Agreement, the
amount of such Interest Maintenance Reserve (if any) being determined by
reference to the schedule to be provided by the Ceding Company to the Reinsurer
as promptly as practicable following the determination thereof; and

 

(f)            any enforcement of this indemnity.

 

Section 6.2. Indemnification by the Reinsurer. From and after the Closing Date,
the Reinsurer shall indemnify and defend the Ceding Company and its Affiliates,
its Approved Designees, and their respective officers, employees, designees,
directors, controlling persons, Affiliates, agents, representatives and assigns
(the “Ceding Company Indemnified Parties”) against, and hold each of them
harmless from, all Losses sustained or incurred by, or asserted against, the
Ceding Company Indemnified Parties which arise out of:

 

(a)           any Insurance Liabilities;

 

(b)           any breach or nonfulfillment by the Reinsurer of, or any failure
by the Reinsurer to perform, any of the covenants, terms or conditions of or any
of its duties or obligations under this Agreement;

 

(c)           any action or inaction of the Reinsurer or its designees under or
with respect to any of the Policies;

 

(d)           any Extra Contractual Liabilities and any related attorneys’ fees
and expenses that are based upon, relate to or arise solely out of any act,
error or omission of (i) the Reinsurer or any of its officers, directors,
designees, agents or employees, whether intentional or otherwise, which occurred
after the Closing Date (including in connection with the Reinsurer’s

 

15

--------------------------------------------------------------------------------


 

or its designees’ (x) exercise of contractual rights and privileges of the
Ceding Company under the Policies pursuant to the Transaction Agreements,
including pursuant to Section 2.1(a) of this Agreement, and (y) performance of
Required Services under the Services Agreement after the Transition Date),
except to the extent such act, error or omission was made at the written or
express direction or request of the Ceding Company or its designees, and
(ii) the Ceding Company or any of its officers, directors, designees, agents or
employees that occurred (or, in the case of an omission, failed to occur) on or
after the Closing Date and was made at the written or express direction or
request of the Reinsurer or its designees (“Reinsurer Caused Extra Contractual
Liabilities”);

 

(e)           Extra Contractual Liabilities and any related attorneys’ fees and
expenses that are based upon, relate to or arise solely out of any act, error or
omission of the Ceding Company or any of its officers, directors, designees,
agents or employees, whether intentional or otherwise, with respect to the
Policies (other than those acts, errors or omissions covered by
Section 6.2(d)(ii)), in respect of which relief is first sought by the aggrieved
Person from the Ceding Company, the Reinsurer or any of their respective
Affiliates or designees after April 24, 2014 (“Reinsurer Covered Extra
Contractual Liabilities”); and

 

(f)            any enforcement of this indemnity.

 

Notwithstanding anything to the contrary herein, in no event shall the Reinsurer
be obligated to indemnify the Ceding Company Indemnified Parties for Losses
arising in respect of any Reinsurer Covered Extra Contractual Liabilities
pursuant to Section 6.2(e) that exceed, individually or in the aggregate, the
ECL Cap.

 

In addition, the Ceding Company agrees, and agrees to cause each other Ceding
Company Indemnified Party, to use commercially reasonable efforts to seek
recoveries under all applicable insurance or reinsurance policies or other
indemnity, contribution or similar agreements in respect of any Losses arising
in respect of Reinsurer Covered Extra Contractual Liabilities. In the event that
any Ceding Company Indemnified Party is able to make any actual recovery under
any such insurance or other agreement, the Reinsurer shall not have any
liability to the Ceding Company hereunder for such amount and, in the event that
the Reinsurer has already made an indemnification payment to the Ceding Company
Indemnified Parties for such amount, the Ceding Company shall reimburse
Reinsurer for such payments to the extent any Ceding Company Indemnified Parties
received reimbursement under such insurance or other agreement. Payments made by
the Reinsurer but later reimbursed by any Ceding Company Indemnified Party
pursuant to the immediately preceding sentence shall not be applied against the
ECL Cap.

 

Section 6.3. Indemnification and Arbitration Procedures.           The
arbitration procedures under Article VIII of this Agreement shall apply to
indemnity claims and disputes arising under this Agreement, and are incorporated
herein by reference. The rights and obligations of the parties respecting
indemnification under this Agreement shall be subject to the limitations
described in Article VIII of this Agreement.

 

Section 6.4. Cooperation. Each party agrees that it will cooperate fully with
the other party in the satisfactory settlement of any and all claims, insofar as
possible.

 

16

--------------------------------------------------------------------------------

 

Section 6.5. Payment in Full for Losses. To the extent a Reinsurer Indemnified
Party or a Ceding Company Indemnified Party receives indemnification in full for
a Loss under any Transaction Agreement, such party shall not be entitled to
further indemnification under the same or any other Transaction Agreement.

 

ARTICLE VII

 

INSOLVENCY

 

Section 7.1. Payment of Benefits under an Insolvency. In the event of the
insolvency of the Ceding Company, all coinsurance made, ceded, renewed or
otherwise becoming effective under this Agreement shall be payable by the
Reinsurer directly to the Ceding Company or to its liquidator, receiver or
statutory successor on the basis of the liability of the Ceding Company under
the Policies without diminution because of the insolvency of the Ceding Company.
It is understood, however, that in the event of the insolvency of the Ceding
Company, the liquidator or receiver or statutory successor of the insolvent
Ceding Company shall give written notice of the pendency of a claim against the
Ceding Company on the Policy reinsured within a reasonable time after such claim
is filed in the insolvency proceeding, and during the pendency of such claim the
Reinsurer may investigate such claim and interpose, at its own expense, in the
proceeding where such claim is to be adjudicated any defense or defenses which
it may deem available to the Ceding Company or is liquidator or receiver or
statutory successor.

 

ARTICLE VIII

 

ARBITRATION

 

Section 8.1. Agreement to Arbitrate. It is the intention of the parties that
customs and usages of the business of life insurance or reinsurance and
annuities shall be given full effect in the interpretation of this Agreement.
All disputes between the Reinsurer and the Ceding Company arising out of this
Agreement (other than disputes arising with respect to the formation and
validity of this Agreement) on which an amicable understanding cannot be reached
shall be decided exclusively by arbitration between the parties at a location to
be mutually agreed upon between the parties or as designated by the arbitrators
if agreement as to a location cannot be reached by the parties. Notwithstanding
any other provision of this Article VIII, if either the Reinsurer or the Ceding
Company seeks, consents to, or acquiesces in the appointment of or otherwise
becomes subject to any trustee, receiver, liquidator, statutory successor or
conservator (including any state insurance regulatory agency or authority acting
in such a capacity), the other party shall not be obligated to resolve any
claim, dispute or cause of action under this Agreement by arbitration except as
may be required by Applicable Law. Notwithstanding any other provision of this
Article VIII, nothing contained in this Agreement shall require arbitration of
any issue for which equitable or injunctive relief, including specific
performance, is the sole remedy sought.

 

Section 8.2. Method. The parties intend this Article VIII to be enforceable in
accordance with the Federal Arbitration Act (9 U.S.C. Section 1, et seq.),
including any amendments to that Act which are subsequently adopted,
notwithstanding any other choice of

 

17

--------------------------------------------------------------------------------


 

law provision set forth in this Agreement. In the event that either party
refuses to submit to arbitration as required herein, the other party may request
a United States Federal District Court to compel arbitration in accordance with
the Federal Arbitration Act. Both parties consent to the jurisdiction of such
court to enforce this article and to confirm and enforce the performance of any
award of the arbitrators. Arbitration shall be conducted before a three-person
arbitration panel appointed as follows: to initiate arbitration, either party
shall notify the other in writing in the manner set forth in this Agreement for
sending notices to the parties of its desire to arbitrate, stating the nature of
the dispute and the remedy sought, and designating an arbitrator. The party to
which the notice is sent shall respond in writing no later than the thirtieth
(30th) day following its receipt of such notice. If the second party fails to
respond within the time period set forth in this Section 8.2, or fails to
designate its arbitrator in its response, the party initiating arbitration shall
appoint a second arbitrator. The two arbitrators shall select an umpire no later
than the thirtieth (30th) day following the designation of the second
arbitrator. If they are unable to agree upon the selection of the umpire on or
prior to the thirtieth (30th) day following the appointment of the second
arbitrator, the parties shall appoint the umpire pursuant to the ARIAS-US Umpire
Selection Procedure. The arbitrators and umpire shall be either present or
former executive officers of life insurance or reinsurance companies, be
certified to act as arbitrators or umpires by ARIAS-US, shall not be under the
control of either party and shall have no financial interest in the outcome of
the arbitration and shall have no conflict of interest with any party hereto (or
its Affiliates) or the subject matter of the arbitration.

 

Section 8.3. Power of Arbitrators. The arbitrators shall have the power to
determine all procedural rules for the conduct of the arbitration, including the
production and inspection of documents, the examination of witnesses and any
other matter relating to the conduct of the arbitration. The arbitrators and the
umpire shall interpret this Agreement as an honorable engagement and not merely
as a legal obligation between the parties. They shall reach their decision from
the standpoint of equity and the customs and practices of the life insurance or
reinsurance industry with a view to effecting the general purposes of this
Agreement and may abstain from following the strict rules of law; provided,
however, that (i) the arbitrators shall have no authority to award equitable
relief or punitive damages against or in favor of either party (except to
reimburse a party for extra-contractual or punitive damages that either the
Ceding Company or the Reinsurer has paid or is legally obligated to pay to third
parties), and (ii) nothing contained in this Article VIII is intended to limit
the dispute resolution mechanics for (x) calculations made pursuant to
Section 3.1 or Exhibit C (which disputes shall be resolved pursuant to the
procedures set forth in Section 3.1 or Exhibit C, as applicable), or
(y) Section 9.13.

 

Section 8.4. Arbitration Fees and Expenses; Decision. Unless the arbitration
panel orders otherwise, each party shall pay: (1) the fees and expenses of its
own arbitrator; and (2) an equal share of the fees and expenses of the umpire
and the other expenses of the arbitration. Each party shall pay its own legal
fees in connection with the arbitration, unless the arbitrators award legal fees
and expenses of the prevailing party as part of any award. Except as otherwise
specifically provided herein, the arbitration shall be conducted in accordance
with the procedures of the American Arbitration Association. The decision of the
arbitrators shall be made in writing and final and binding upon both of the
parties. Judgment may be entered upon the final decision of the arbitrators in
any court having jurisdiction. The arbitration will be conducted on a
confidential basis, except to the extent otherwise required by Applicable Law,

 

18

--------------------------------------------------------------------------------


 

and no matters discussed or disclosed by any party at the arbitration, or any
decision or award of the arbitrators, will be admitted into evidence or
otherwise disclosed or used before any court or other legal, regulatory or
administrative body, authority or forum for any purpose except as and to the
extent necessary for entry of final judgment on the award of the arbitrators in
any court having jurisdiction.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

Section 9.1. Notices. Any and all notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given when (i) received by the receiving party if mailed by United
States registered or certified mail, return receipt requested, (ii) received by
the receiving party if mailed by United States overnight express mail,
(iii) sent by facsimile or telecopy machine, followed by confirmation mailed by
United States first-class mail or overnight express mail or (iv) delivered in
person to the parties at the addresses set forth in the Master Agreement.

 

Section 9.2. Confidentiality. Each of the parties shall maintain the
confidentiality of all information related to the Policies and all other
information denominated as confidential by the other party provided to it in
connection with this Agreement to the extent required by and subject to all of
the terms and provisions of Section 11.7 of the Master Agreement.

 

Section 9.3. Misunderstandings and Oversights. If any failure to pay amounts due
or to perform any other act required of either party under this Agreement is
shown to be unintentional and caused by misunderstanding, oversight or clerical
error, then this Agreement shall not be deemed in breach thereby, provided, that
such failure is promptly corrected by the party that caused such failure, which
correction restores the other party to the position it would have occupied
(including provision for the time value of money) had the misunderstanding,
oversight or clerical error not occurred.

 

Section 9.4. Reinstatements. If a Policy that was reduced, terminated, or lapsed
is reinstated in a Permitted Transaction, the reinsurance for such Policy under
this Agreement will be reinstated automatically to the amount that would have
been in force if the Policy had not been reduced, terminated or lapsed.

 

Section 9.5. Entire Agreement. This Agreement supersedes all prior discussions
and agreements between the parties with respect to the subject matter of this
Agreement, and this Agreement, the Master Agreement, the Joinder Agreement and
the Services Agreement, including the Schedules and Exhibits attached hereto and
thereto, constitute the sole and entire agreement between the parties hereto
with respect to the subject matter hereof, and supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof,
which are merged with and into this Agreement.

 

Section 9.6. Waivers and Amendments. Any term or condition of this Agreement may
be waived at any time by the party that is entitled to the benefit thereof. Such
waiver must be in writing and must be executed by an executive officer of such
party. A waiver on one

 

19

--------------------------------------------------------------------------------


 

occasion will not be deemed to be a waiver of the same or any other term or
condition on a future occasion. This Agreement may be modified or amended only
by a writing duly executed by an executive officer of the Ceding Company and the
Reinsurer, respectively.

 

Section 9.7. No Third Party Beneficiaries. The terms and provisions of this
Agreement constitute an indemnity reinsurance agreement solely between the
Ceding Company and the Reinsurer, and other than Ceding Company Indemnified
Parties and Reinsurer Indemnified Parties, the terms and provisions of this
Agreement are intended solely for the benefit of the parties hereto, the Ceding
Company and the Reinsurer and their permitted successors and assigns, and it is
not the intention of the parties to confer any rights as a third-party
beneficiary to this Agreement upon any other person.

 

Section 9.8. Binding Effect; No Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors,
permitted assigns and legal representatives, whether by merger, consolidation or
otherwise. This Agreement shall not be assigned by any of the parties hereto
without the prior written approval of the other party; provided, that nothing in
this Section 9.8 shall be interpreted to prevent the retrocession by the
Reinsurer of all or any portion of the Insurance Liabilities or Retroceded
Liabilities, but only after the delivery by the Reinsurer of prior written
notice thereof to the Ceding Company.

 

Section 9.9. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of domicile of the Ceding Company, without
regard to its conflicts of law doctrine.

 

Section 9.10. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

Section 9.11. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Ceding Company or the Reinsurer under this
Agreement will not be materially and adversely affected thereby, such provision
shall be fully severable, and this Agreement will be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement, and the remaining provisions of this Agreement shall remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

 

Section 9.12. Exhibits and Schedules. Exhibits and Schedules attached hereto are
hereby made a part of this Agreement.

 

Section 9.13. Election Statement. The parties hereby jointly make the election
to determine specified policy acquisition expenses without regard to the general
deductions limitation described in Internal Revenue Regulation
1.848-2(g)(8) (the “Regulation”) under Section 848 of the Code. This
Section 9.13 shall constitute the Election Statement specified in the Regulation
and this Election Statement shall be construed in accordance with all of the
requirements of such Regulation regarding such election, including, without
limitation, the

 

20

--------------------------------------------------------------------------------


 

election statement and Tax return reporting requirements of Regulation Sections
1.848-2(g)(8)(ii) and 1.848-2(g)(8)(iii). Pursuant to this Election Statement,
the parties agree as follows:

 

(a)           to exchange information each and every year for which this
Agreement is in effect pertaining to the amount of “net consideration” under
this Agreement as that term is used in the Regulation. In order to effect this
information exchange, the parties agree that:

 

(i)            the Ceding Company shall submit its calculation of the “net
consideration” for purposes of that Regulation to the Reinsurer not later than
May 1st for each and every taxable year for which this Agreement is in effect;

 

(ii)           the Reinsurer may challenge such calculation within ten
(10) Business Days of its receipt of the Ceding Company’s calculation;

 

(iii)          should the Reinsurer challenge the Ceding Company’s calculation
of the “net consideration” and the parties be unable to agree as to the
appropriate methodology to determine the “net consideration” for purposes of the
Regulation, the parties shall refer such dispute to an outside tax consultant
unrelated to either of the parties, in lieu of the arbitration provisions of
this Agreement, and if the parties cannot agree on a tax consultant, the tax
consultant shall be Deloitte & Touche LLP, and the parties agree to be bound by
the decision of such tax consultant;

 

(b)           that the party with net positive consideration with respect to
this Agreement for each taxable year will capitalize specified policy
acquisition expenses with respect to this Agreement without regard to the
general deductions limitation of Section 848(c)(1) of the Code; and

 

(c)           that the first taxable year for which this Election Statement
shall be effective is taxable year 2009.

 

Section 9.14. Additional Tax Provisions. The parties each agree to attach a
schedule to their federal income Tax returns that identifies this Agreement as a
reinsurance agreement for which the Election Statement in Section 9.13 has been
made. This schedule shall be attached to each of the parties’ federal income Tax
returns filed for the first taxable year of each party ending after the Election
Statement becomes effective.

 

Section 9.15. Set Off. Any debts or credits between the Ceding Company and the
Reinsurer under this Agreement only are deemed mutual debts and credits, as the
case may be, and the Ceding Company and the Reinsurer shall have, and may
exercise at any time and from time to time, the right to net or offset any such
debts or credits under this Agreement only and only the balance shall be allowed
or paid hereunder. This right of netting and offset shall not be affected or
diminished because of insolvency of either party to this Agreement.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective this 24th day of April, 2009.

 

 

 

AMERICAN PROGRESSIVE LIFE AND HEALTH INSURANCE COMPANY OF NEW YORK

 

 

 

 

 

 

 

By:

/s/ Gary W. Bryant

 

Name:

Gary W. Bryant

 

Title:

Executive Vice President

 

 

 

 

 

 

 

FIRST ALLMERICA FINANCIAL LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Michael Reardon

 

Name:

Michael Reardon

 

Title:

President

 

Indemnity Reinsurance Agreement Signature Page

 

--------------------------------------------------------------------------------


 

Schedule 3.1

 

SETTLEMENT AMOUNT

 

Statutory Reserves and Liabilities(1)

 

$

120,064,035

 

 

 

 

 

- Due and deferred premiums(2)

 

$

4,221,279

 

 

 

 

 

- Policy loans outstanding(2) (net of accrued and unearned interest)

 

$

1,944,752

 

 

 

 

 

- Closing Date Ceding Commission(3)

 

$

6,778,842

 

 

 

 

 

+ Portion of Closing Fee(4)

 

$

196,294

 

 

 

 

 

= Settlement Amount(5)

 

$

107,315,456

 

 

 

 

 

+ Accrued Interest(6)

 

$

344,834

 

 

 

 

 

= Total Payment

 

$

107,660,290

 

 

--------------------------------------------------------------------------------

(1) Will equal amount on Exhibit A.

 

(2) On the Policies as of the Coinsurance Effective Date.

 

(3) Will equal amount determined pursuant to Section 2.2 in the Master
Agreement.

 

(4) Will equal amount set forth in respect thereof on Schedule H to the
Amendment.

 

(5) Interest Maintenance Reserve impact relating to the Transferred Assets
transferred on the Closing Date and the Final Settlement Date shall be the
amount of zero dollars ($0.00).

 

(6) Determined pursuant to Section 2.1 in the Master Agreement.

 

3.1-1

--------------------------------------------------------------------------------

 

Schedule 4.6

 

PAYMENTS RELATING TO COMMISSIONS

 

4.6-1

--------------------------------------------------------------------------------


 

AMERICAN PROGRESSIVE COMMISSIONS

 

Expressed as percentage of premium.

 

 

 

 

 

 

 

Policy Year

 

LOB

 

Plan

 

IA

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11+

 

16+

 

Annuity

 

3a740

 

All

 

5.75

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

3A755

 

All

 

5.75

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

3B155

 

All

 

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

 

 

3B740

 

All

 

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

5.75

%

 

 

F0730

 

All

 

6

%

4.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

F1030

 

All

 

6

%

4.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

nyf15

 

0-75

 

6.5

%

3

%

3

%

3

%

3

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

76

 

4.75

%

2.25

%

2.25

%

2.25

%

2.25

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

nys15

 

0-75

 

6.5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

76

 

4.75

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

PAFDA

 

All

 

6

%

4.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

PASDA

 

All

 

7.5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

S0730

 

All

 

7.5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

S1030

 

All

 

7.5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Senior Life

 

3GD05

 

0-55

 

99

%

27

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

3

%

3

%

 

 

 

 

65

 

99

%

23

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

3

%

3

%

 

 

 

 

75+

 

99

%

18

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

3

%

3

%

 

 

3GGRD

 

0-55

 

99

%

27

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

3

%

3

%

 

 

 

 

65

 

99

%

23

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

3

%

3

%

 

 

 

 

75+

 

99

%

18

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

3

%

3

%

 

 

3GM01

 

0-70

 

90

%

9

%

9

%

7

%

7

%

3

%

3

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

71+

 

85

%

7

%

7

%

4

%

4

%

3

%

3

%

0

%

0

%

0

%

0

%

0

%

 

 

3GPOM

 

0-79

 

99

%

27

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

3

%

3

%

 

 

 

 

80+

 

88

%

18

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

3

%

3

%

 

 

3GW01

 

0-70

 

90

%

9

%

9

%

7

%

7

%

3

%

3

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

71+

 

85

%

7

%

7

%

4

%

4

%

3

%

3

%

0

%

0

%

0

%

0

%

0

%

 

 

3LD05

 

0-79

 

99

%

27

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

3

%

3

%

 

 

 

 

80+

 

88

%

18

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

9

%

3

%

3

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional

 

3DBF1

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3DBF2

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3DBF3

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3DBF4

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3DBF5

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3DBF6

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3DBF7

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3DBH1

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3DBH2

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3DBH3

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3DBH4

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3DBH5

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3DBH6

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3DBH7

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3EDD

 

All

 

85

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

8

%

0

%

 

 

3HHW

 

All

 

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

3IPW

 

All

 

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

3IWB

 

All

 

3

%

3

%

3

%

3

%

3

%

3

%

3

%

3

%

3

%

3

%

3

%

3

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UL*

 

3FU0P

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

3FU1P

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

3FU2P

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

3FU3P

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

3FU4P

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

3FU8P

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

3JUlP

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

3JU2P

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

3JU3P

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

3JU4P

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

3JU5P

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

3JU6P

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

3JU8P

 

All

 

86

%

7.5

%

7.5

%

4

%

4

%

1

%

1

%

1

%

1

%

1

%

1

%

1

%

 

 

AE05

 

0-79

 

35

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

80

 

30

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

85

 

25

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

AE10

 

0-79

 

35

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

80

 

30

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

85

 

25

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

AESP

 

0-79

 

35

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

80

 

30

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

85

 

25

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

AEWL

 

0-79

 

35

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

80

 

30

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

85

 

25

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

--------------------------------------------------------------------------------

*For UL, AE05, AE10, AESP, AEWL the same commisson schedule applies for both
target and excess premium. All other plans have 5% commission for excess
premium.

 

--------------------------------------------------------------------------------


 

Schedule 4.9

 

MONTHLY SETTLEMENT REPORTS

 

4.9-1

--------------------------------------------------------------------------------

 

First Allmerica Financial Life Insurance Company (Reinsurer)

Sch 4.9 - Monthly Reinsurance Settlement Statemen

For the Month Ending

Jan-09

 

Pre - Transition Date

 

 

 

 

 

 

 

 

 

 

 

(TRAD)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMB LOB

 

(TRAD) Whole

 

(TRAD) Term

 

Universal

 

(SR) Senior

 

 

 

(AE & AEII)

 

(Grp) Group

 

 

 

 

 

 

 

TOTALS

 

Life

 

Life

 

Life/ISWL

 

Life

 

(GR) GRL Life

 

Asset Enhancer

 

Life

 

(ANN) Annuity

 

 

 

 

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

 

 

Collected Premiums

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

B

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

C

 

Total Collected Premium (with waiver) (A+B

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

E

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

F

 

Total Collected Assumed Reinsurance Premium (D+E

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G

 

FY Premium Collected:

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H

 

RNL Premium Collected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Total Inuring Reinsurance Premium (G+H

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J

 

Net Total Premium (C+F-I)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

L

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

M

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

N

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

O

 

Total Policy Benefits Paid (K + L+M+N)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Policy Benefit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Q

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

R

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

S

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

T

 

Total Assumed Reinsurance Policy Benefits Paid (P+Q+R+S

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

V

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

W

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

X

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

Total Inuring Reinsurance Policy Benefits Paid, Payable or Provide (U+V+W+X)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z

 

Net Total Policy Benfits (O+T-Y

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Payments Relating to Commission (per schedule 4.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA

 

FY Commissions

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

RNL Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

Total Payments Relating to Commission (AA+AB

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Inuring Reinsurance Allowance Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AD

 

FY Reins Allowance—Comm & Exp Allowances

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

Single Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

RNL Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

Renewal Reins Allowance—Comm & Exp Allowances Paid, Payable or Provided
(AD+AE+AF)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Policy Servicing Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of days in month

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Policies Inforce Begining of Month

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AH

 

Policy Servicing Fee per Sched 2.3 of ASA (41*Days in Month/365)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Premium Tax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AI

 

Premium Taxes (2.5% Direct Collected Prem)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Uncollectible Reinsurance Recoverables (Assumed or Inuring

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AJ

 

Plus Change in Reinsurance Recoverables Not Admitted**

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Net Due to (from) Commonwealth (J - Z - AC +AG-AH-AI+AJ

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

--------------------------------------------------------------------------------

*

For purposes of this  calculation, the Inuring Reinsurance shall mean
“Reinsurance Coverage” (as defined in the coinsurance agreement)

**

Reinsurance recoverables (including reinsurance allowances) due greater than 90
days are not admitted; for purposes of calculation, months change due to new not
admitted or receipt of payment previously not admitted

 

--------------------------------------------------------------------------------

 

First Allmerica Financial Life Insurance Company (Reinsurer)

Sch 4.9 - Monthly Reinsurance Settlement Statement

For the Month Ending:

Jan-09

 

Post - Transition Date

 

 

 

 

 

 

 

 

 

 

 

(TRAD)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMB LOB

 

(TRAD) Whole

 

(TRAD) Term

 

Universal

 

 

 

 

 

(AE & AEII)

 

(Grp) Group

 

 

 

 

 

 

 

TOTALS

 

Life

 

Life

 

Life/ISWL

 

(SR) Senior Life

 

(GR) GRL Life

 

Asset Enhancer

 

Life

 

(ANN) Annuity

 

 

 

 

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

 

 

Collected Premiums

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

B

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

C

 

Total Collected Premium (with waiver) (A+B)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

E

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

F

 

Total Collected Assumed Reinsurance Premium (D+E)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G

 

FY Premium Collected:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H

 

RNL Premium Collected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Total Inuring Reinsurance Premium (G+H)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J

 

Net Total Premium (C+F-I)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

L

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

M

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

N

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

O

 

Total Policy Benefits Paid (K + L+M+N)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Q

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

R

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

S

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

T

 

Total Assumed Reinsurance Policy Benefits Paid (P+Q+R+S)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Policy Benefits *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

V

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

W

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

X

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

Total Inuring Reinsurance Policy Benefits Paid, Payable or Provided (U+V+W+X)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z

 

Net Total Policy Benfits (O+T-Y)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Payments Relating to Commission (per schedule 4.6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA

 

FY Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

RNL Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

Total Payments Relating to Commission (AA+AB)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Inuring Reinsurance Allowance Payments*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AD

 

FY Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

Single Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

RNL Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

Renewal Reins Allowance—Comm & Exp Allowances Paid, Payable or Provided
(AD+AE+AF)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Premium Tax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AH

 

Premium Taxes ( 2.5% Direct Collected Prem)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Uncollectible Reinsurance Recoverables (Assumed or Inuring)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AI

 

Plus Change in Reinsurance Recoverables Not Admitted** (pos is incr NotAdmit)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AJ

 

Net Due to (from) Universal American ( AC+AH-AI) (positive to UA)

 

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

—

 calc

 

--------------------------------------------------------------------------------

*

For purposes of this  calculation, the Inuring Reinsurance shall mean
"Reinsurance Coverage" (as defined in the coinsurance agreement)

**

Reinsurance recoverables (including reinsurance allowances) due greater than 90
days are not admitted; for purposes of calculation, months change due to new not
admitted or receipt of payment previously not admitted

 

--------------------------------------------------------------------------------

 

Post - Transition Date

 

 

 

 

 

COMB

 

 

 

 

 

 

 

(TRAD)

 

 

 

 

 

 

 

 

 

LOB

 

(TRAD)

 

 

 

(TRAD)

 

Universal

 

 

 

(SR)

 

 

 

 

 

TOTALS

 

Whole Life

 

 

 

Term Life

 

Life/ISWL

 

 

 

Senior Life

 

 

 

 

 

Total

 

Total

 

REALIC

 

Total

 

Total

 

REALIC

 

Total

 

 

 

Less Inuring Reinsurance Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

FY Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

FY Ren Allow - App/Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Z

 

FY Rein Allow - Per Pol Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AA

 

FY Rein Allow - Per Rid Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

FY Rein Allow - Per Tel Interv

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

FY Rein Allow - Per 1K issued

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AD

 

FY Rein Allow - %Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

FY Rein Allow - %Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

FY Rein Allow - % Prm Prem Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

FY Rein Allow - %Prm Netwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AH

 

FY Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AI

 

FY Rein Allow - %Prm Care Advi

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AJ

 

FY Rein Allow - %Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AK

 

FY Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AL

 

SGL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AM

 

SGL Rein Allow - App'Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AN

 

SGL Rein Allow - Per Pol Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AO

 

SGL Rein Allow - Per Rid Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AP

 

SGL Rein Allow - %Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AQ

 

SGL Rein Allow - %Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AR

 

SGL Rein Allow - Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AS

 

SGL Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AT

 

SGL Rein Allow - %Clm Pd Adm

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AU

 

SGL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AV

 

RNL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AW

 

RNL Rein Allow - Per 1K Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AX

 

RNL Rein Allow - %Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AY

 

RNL Rein Allow - %Prm Ntwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AZ

 

RNL Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BA

 

RNL Rein Allow - %Prm Care Adv

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BB

 

RNL Rein Allow - %Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BC

 

RNL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BD

 

RNL Rein Allow - DAC Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BE

 

Disabilitiy Income

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BF

 

Comm/Exp Allow Reins Assmd-FY

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BG

 

Comm/Exp Allow Reins Assmd-Sgl

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BH

 

Comm/Exp Allow Reins Assmd-Ren

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BI

 

Exp Allow - Acquisition

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BJ

 

Exp Allow - Marketing

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BK

 

Exp Allow - Maintenance

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BL

 

Prem Tax Allow Assmd - 1Yr

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BM

 

Prem Tax Allow Assmd - Rnl

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BN

 

Total Ceding Commission ( Sum (X : BM) )

 

—

 

—

 

 

 

—

 

—

 

 

 

—

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

(AE &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AEII)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(GR) GRL

 

Asset

 

 

 

(Grp)

 

(ANN)

 

 

 

 

 

 

 

 

 

Life

 

Enhancer

 

 

 

Group Life

 

Annuity

 

50%

 

 

 

 

 

REALIC

 

Total

 

Total

 

REALIC

 

Total

 

Total

 

REALIC

 

 

 

Less Inuring Reinsurance Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

FY Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

Y

 

FY Ren Allow - App/Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

Z

 

FY Rein Allow - Per Pol Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AA

 

FY Rein Allow - Per Rid Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AB

 

FY Rein Allow - Per Tel Interv

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AC

 

FY Rein Allow - Per 1K issued

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AD

 

FY Rein Allow - %Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AE

 

FY Rein Allow - %Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AF

 

FY Rein Allow - % Prm Prem Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AG

 

FY Rein Allow - %Prm Netwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AH

 

FY Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AI

 

FY Rein Allow - %Prm Care Advi

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AJ

 

FY Rein Allow - %Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AK

 

FY Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AL

 

SGL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AM

 

SGL Rein Allow - App'Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AN

 

SGL Rein Allow - Per Pol Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AO

 

SGL Rein Allow - Per Rid Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AP

 

SGL Rein Allow - %Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AQ

 

SGL Rein Allow - %Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AR

 

SGL Rein Allow - Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AS

 

SGL Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AT

 

SGL Rein Allow - %Clm Pd Adm

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AU

 

SGL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AV

 

RNL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AW

 

RNL Rein Allow - Per 1K Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AX

 

RNL Rein Allow - %Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AY

 

RNL Rein Allow - %Prm Ntwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AZ

 

RNL Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BA

 

RNL Rein Allow - %Prm Care Adv

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BB

 

RNL Rein Allow - %Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BC

 

RNL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BD

 

RNL Rein Allow - DAC Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BE

 

Disabilitiy Income

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BF

 

Comm/Exp Allow Reins Assmd-FY

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BG

 

Comm/Exp Allow Reins Assmd-Sgl

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BH

 

Comm/Exp Allow Reins Assmd-Ren

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BI

 

Exp Allow - Acquisition

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BJ

 

Exp Allow - Marketing

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BK

 

Exp Allow - Maintenance

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BL

 

Prem Tax Allow Assmd - 1Yr

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BM

 

Prem Tax Allow Assmd - Rnl

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BN

 

Total Ceding Commission ( Sum (X : BM) )

 

 

 

—

 

—

 

 

 

—

 

—

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

POLICY FORMS AND PLAN CODES, SUM OF ALL RESERVE ITEMS

 

A-1

--------------------------------------------------------------------------------


 

American Progressive (as of 12/31/2008)

 

5A

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

Wilton Coverage

 

003

 

003CT0111 XN

 

450,000

 

56,109

 

5,451

 

61,560

 

2

 

UL/ISWL

 

 

 

003

 

003CT5111 XN

 

569,061

 

298,244

 

1,088

 

299,332

 

5

 

UL/ISWL

 

 

 

003

 

003CTL110 XN

 

203,139

 

846

 

1,039

 

1,885

 

4

 

UL/ISWL

 

 

 

003

 

003CTL111 XN

 

1,057,673

 

7,919

 

4,277

 

12,196

 

20

 

UL/ISWL

 

 

 

003

 

003CTLJ11 XN

 

125,000

 

284

 

0

 

284

 

4

 

UL/ISWL

 

 

 

003

 

003TT1111 XN

 

60,722

 

37,856

 

0

 

37,856

 

2

 

UL/ISWL

 

 

 

003

 

003UAA141 XN

 

5,165,379

 

491,483

 

0

 

491,483

 

16

 

UL/ISWL

 

 

 

003

 

003UAA151 XN

 

11,110,796

 

1,055,685

 

0

 

1,055,685

 

172

 

UL/ISWL

 

 

 

003

 

003UAB151 XN

 

2,288,975

 

218,406

 

0

 

218,406

 

23

 

UL/ISWL

 

 

 

003

 

003UAB241 XN

 

1,632,400

 

167,446

 

0

 

167,446

 

12

 

UL/ISWL

 

 

 

003

 

003UAB251 XN

 

6,609,652

 

511,467

 

0

 

511,467

 

93

 

UL/ISWL

 

 

 

003

 

003UAC241 XN

 

7,517,778

 

504,287

 

18,436

 

522,722

 

53

 

UL/ISWL

 

 

 

003

 

003UAC24L XN

 

625,000

 

32,271

 

951

 

33,222

 

5

 

UL/ISWL

 

 

 

003

 

003UAC251 XN

 

50,574,265

 

2,643,515

 

81,185

 

2,724,700

 

709

 

UL/ISWL

 

 

 

003

 

003UAC25L XN

 

409,000

 

37,249

 

747

 

37,997

 

6

 

UL/ISWL

 

 

 

003

 

003UAD111 XN

 

33,500,327

 

5,339,794

 

0

 

5,339,794

 

439

 

UL/ISWL

 

 

 

003

 

003UAE111 XN

 

26,330,675

 

4,855,272

 

0

 

4,855,272

 

352

 

UL/ISWL

 

 

 

003

 

003UAE211 XN

 

15,835,672

 

1,992,757

 

0

 

1,992,757

 

229

 

UL/ISWL

 

 

 

003

 

003UBD111 XN

 

462,072

 

81,441

 

0

 

81,441

 

13

 

UL/ISWL

 

 

 

003

 

003UBE111 XN

 

259,000

 

11,591

 

0

 

11,591

 

2

 

UL/ISWL

 

 

 

003

 

003UBE211 XN

 

756,397

 

89,004

 

0

 

89,004

 

29

 

UL/ISWL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

165,542,983

 

18,432,926

 

113,174

 

18,546,100

 

2,190

 

 

 

 

 

Adjustments

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

165,542,983

 

18,432,926

 

113,174

 

18,546,100

 

2,190

 

 

 

 

 

 

 

 

 

 

 

ok

 

ok

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

003

 

003BF1111 PF40XN

 

2,696,000

 

23,209

 

0

 

23,209

 

14

 

Traditional

 

 

 

003

 

003BF1111 PF60XN

 

4,239,300

 

59,064

 

0

 

59,064

 

35

 

Traditional

 

 

 

003

 

003BF111A PF40XN

 

150,000

 

899

 

0

 

899

 

1

 

Traditional

 

 

 

003

 

003BF131A PF60XN

 

450,000

 

18,814

 

4,551

 

23,364

 

3

 

Traditional

 

 

 

003

 

003BH111A PF50XN

 

5,490,000

 

80,639

 

1,326

 

81,965

 

42

 

Traditional

 

 

 

003

 

003BH1211 PF60XN

 

3,050,000

 

65,118

 

12,269

 

77,387

 

20

 

Traditional

 

 

 

003

 

003BH121A PF50XN

 

300,000

 

8,677

 

79

 

8,755

 

3

 

Traditional

 

 

 

003

 

003BH121A PF60XN

 

14,992,800

 

358,656

 

48,214

 

406,870

 

116

 

Traditional

 

 

 

003

 

003BH1311 PF60XN

 

2,840,886

 

80,310

 

8,561

 

88,871

 

30

 

Traditional

 

 

 

003

 

003DBS111 XN

 

10,000

 

91

 

0

 

91

 

1

 

Traditional

 

 

 

003

 

003DDB111 XN

 

291,000

 

634

 

177

 

811

 

4

 

Traditional

 

 

 

003

 

003DDB11A XN

 

165,000

 

361

 

0

 

361

 

2

 

Traditional

 

 

 

003

 

003DDC111 XN

 

575,000

 

1,388

 

2,950

 

4,338

 

3

 

Traditional

 

 

 

003

 

003DDD111 XN

 

285,000

 

1,260

 

763

 

2,022

 

2

 

Traditional

 

 

 

003

 

003DDE111 XN

 

856,500

 

12,072

 

7,707

 

19,778

 

8

 

Traditional

 

 

 

003

 

003HMB0N1 XN

 

40,000

 

11,314

 

0

 

11,314

 

4

 

Traditional

 

 

 

003

 

003HWA1N1 XN

 

5,000

 

197

 

0

 

197

 

1

 

Traditional

 

 

 

003

 

003JFB111 XN

 

228,000

 

533

 

0

 

533

 

4

 

Traditional

 

 

 

003

 

003JFB11A XN

 

125,000

 

166

 

0

 

166

 

2

 

Traditional

 

 

 

003

 

003JFC111 XN

 

230,000

 

836

 

0

 

836

 

3

 

Traditional

 

 

 

003

 

003JFD111 XN

 

112,000

 

1,235

 

0

 

1,235

 

2

 

Traditional

 

 

 

003

 

003JFE111 XN

 

796,500

 

11,040

 

0

 

11,040

 

11

 

Traditional

 

 

 

003

 

003MC1111 XN

 

2,000

 

367

 

0

 

367

 

1

 

Traditional

 

 

 

003

 

003MH1131 XN

 

68,000

 

13,874

 

0

 

13,874

 

4

 

Traditional

 

 

 

003

 

003MH1231 XN

 

420,500

 

92,179

 

0

 

92,179

 

22

 

Traditional

 

 

 

003

 

003ML1221 XN

 

1,896,000

 

318,655

 

0

 

318,655

 

271

 

Traditional

 

 

 

003

 

003ML1231 XN

 

601,074

 

67,100

 

0

 

67,100

 

102

 

Traditional

 

 

 

003

 

003ML1241 XN

 

189,371

 

33,529

 

0

 

33,529

 

170

 

Traditional

 

Wilton

 

003

 

003ML2221 XN

 

1,189,595

 

185,061

 

0

 

185,061

 

169

 

Traditional

 

 

 

003

 

003ML2231 XN

 

700,859

 

68,853

 

0

 

68,853

 

95

 

Traditional

 

 

 

003

 

003ML2232 XN

 

36,000

 

3,675

 

0

 

3,675

 

6

 

Traditional

 

 

 

003

 

003ML2241 XN

 

245,667

 

39,107

 

0

 

39,107

 

288

 

Traditional

 

Wilton

 

003

 

003ML2242 XN

 

23,293

 

2,205

 

0

 

2,205

 

29

 

Traditional

 

Wilton

 

003

 

003MLP221 XN

 

5,000

 

1,693

 

0

 

1,693

 

1

 

Traditional

 

 

 

003

 

003PCT1L1 XN

 

16,600

 

10,614

 

1,442

 

12,056

 

1

 

Traditional

 

 

 

003

 

003PML1L1 XN

 

730

 

521

 

0

 

521

 

2

 

Traditional

 

 

 

003

 

003PML1LN XN

 

3,899

 

3,115

 

0

 

3,115

 

2

 

Traditional

 

 

 

003

 

003PML2L1 XN

 

17,430

 

7,797

 

0

 

7,797

 

7

 

Traditional

 

 

 

003

 

003PML2LN XN

 

47,208

 

33,391

 

0

 

33,391

 

38

 

Traditional

 

 

 

003

 

003PML4L1 XN

 

201,862

 

133,923

 

0

 

133,923

 

180

 

Traditional

 

 

 

003

 

003PML5L1 XN

 

12,498

 

8,658

 

0

 

8,658

 

38

 

Traditional

 

 

 

003

 

003PML5L2 XN

 

4,412

 

3,059

 

0

 

3,059

 

5

 

Traditional

 

 

 

003

 

003PML6L1 XN

 

856

 

561

 

0

 

561

 

28

 

Traditional

 

Wilton

 

003

 

003PML6L2 XN

 

25

 

16

 

0

 

16

 

1

 

Traditional

 

Wilton

 

003

 

003PWA2N1 XN

 

634

 

599

 

0

 

599

 

2

 

Traditional

 

 

 

003

 

003PWA3N1 XN

 

4,463

 

1,807

 

0

 

1,807

 

5

 

Traditional

 

 

 

003

 

003PWA5N1 XN

 

3,088

 

2,572

 

0

 

2,572

 

6

 

Traditional

 

 

 

003

 

003PWA6N1 XN

 

2,840

 

2,553

 

0

 

2,553

 

8

 

Traditional

 

 

 

003

 

003RCBH1A XN

 

357,000

 

893

 

0

 

893

 

40

 

Traditional

 

 

 

003

 

003RCCL11 XN

 

10,000

 

6

 

0

 

6

 

1

 

Traditional

 

 

 

003

 

003RCU100 XN

 

385,000

 

963

 

0

 

963

 

77

 

Traditional

 

 

 

003

 

003RCU200 XN

 

124,000

 

310

 

0

 

310

 

28

 

Traditional

 

 

 

003

 

003RCW111 XN

 

1,000

 

3

 

0

 

3

 

1

 

Traditional

 

 

 

003

 

003RFU200 XN

 

21,000

 

1,644

 

0

 

1,644

 

10

 

Traditional

 

 

 

003

 

003RIBH1A XN

 

3,906,000

 

16,630

 

0

 

16,630

 

41

 

Traditional

 

 

 

003

 

003RIU140 XN

 

380,000

 

4,593

 

0

 

4,593

 

4

 

Traditional

 

 

 

003

 

003RIU150 XN

 

1,766,700

 

15,782

 

0

 

15,782

 

26

 

Traditional

 

 

 

003

 

003RIU240 XN

 

100,000

 

357

 

0

 

357

 

1

 

Traditional

 

 

 

003

 

003RIU250 XN

 

350,000

 

3,827

 

0

 

3,827

 

4

 

Traditional

 

 

 

003

 

003UAA143 XN

 

250,000

 

0

 

0

 

0

 

1

 

Traditional

 

 

 

003

 

003UAA153 XN

 

50,000

 

0

 

0

 

0

 

1

 

Traditional

 

 

 

003

 

003UAB243 XN

 

650,000

 

0

 

0

 

0

 

3

 

Traditional

 

 

 

003

 

003UAC243 XN

 

200,000

 

0

 

0

 

0

 

1

 

Traditional

 

 

 

003

 

003UAC253 XN

 

506,000

 

0

 

0

 

0

 

6

 

Traditional

 

 

 

003

 

003UAD113 XN

 

442,242

 

0

 

0

 

0

 

8

 

Traditional

 

 

 

003

 

003UAE113 XN

 

312,474

 

0

 

0

 

0

 

9

 

Traditional

 

 

 

003

 

003UAE213 XN

 

171,900

 

0

 

0

 

0

 

7

 

Traditional

 

 

 

003

 

003WA1211 XN

 

2,400

 

1,465

 

0

 

1,465

 

1

 

Traditional

 

 

 

003

 

003WA1311 XN

 

4,800

 

1,413

 

0

 

1,413

 

1

 

Traditional

 

 

 

003

 

003WA2111 XN

 

2,239

 

1,739

 

0

 

1,739

 

1

 

Traditional

 

 

 

003

 

003WA2211 XN

 

57,000

 

26,147

 

0

 

26,147

 

4

 

Traditional

 

 

 

003

 

003WA3111 XN

 

5,000

 

2,813

 

0

 

2,813

 

1

 

Traditional

 

 

 

 

--------------------------------------------------------------------------------


 

003

 

003WA3211 XN

 

8,000

 

4,938

 

0

 

4,938

 

2

 

Traditional

 

 

 

003

 

003WA4111 XN

 

100,000

 

7,296

 

0

 

7,296

 

2

 

Traditional

 

 

 

003

 

003WA4131 XN

 

80,000

 

24,708

 

0

 

24,708

 

3

 

Traditional

 

 

 

003

 

003WA413N XN

 

365,000

 

163,764

 

0

 

163,764

 

66

 

Traditional

 

 

 

003

 

003WA4231 XN

 

165,500

 

45,104

 

0

 

45,104

 

21

 

Traditional

 

 

 

003

 

003WA423N XN

 

54,000

 

24,750

 

0

 

24,750

 

12

 

Traditional

 

 

 

003

 

003WA433N XN

 

3,703,301

 

1,264,881

 

0

 

1,264,881

 

617

 

Traditional

 

 

 

003

 

003WA5221 XN

 

79,026,041

 

13,236,156

 

231,849

 

13,468,005

 

9,797

 

Traditional

 

 

 

003

 

003WA5231 XN

 

35,882,300

 

3,420,032

 

211

 

3,420,242

 

4,442

 

Traditional

 

 

 

003

 

003WA5232 XN

 

447,500

 

40,591

 

0

 

40,591

 

62

 

Traditional

 

 

 

003

 

003WA5241 XN

 

59,423,460

 

1,817,977

 

560

 

1,818,537

 

7,037

 

Traditional

 

Wilton

 

003

 

003WA5242 XN

 

1,387,500

 

30,093

 

0

 

30,093

 

187

 

Traditional

 

Wilton

 

003

 

003WA5321 XN

 

467,000

 

73,800

 

2,387

 

76,187

 

87

 

Traditional

 

 

 

003

 

003WA5331 XN

 

108,000

 

10,498

 

0

 

10,498

 

18

 

Traditional

 

 

 

003

 

003WA5341 XN

 

81,000

 

3,795

 

0

 

3,795

 

8

 

Traditional

 

Wilton

 

003

 

003WA5342 XN

 

31,000

 

263

 

0

 

263

 

3

 

Traditional

 

Wilton

 

003

 

003WB1111 XN

 

35,500

 

21,476

 

0

 

21,476

 

9

 

Traditional

 

 

 

003

 

003WD1221 XN

 

3,000

 

1,120

 

0

 

1,120

 

1

 

Traditional

 

 

 

003

 

003WE1111 XN

 

28,000

 

14,001

 

0

 

14,001

 

3

 

Traditional

 

 

 

003

 

003WG1111 XN

 

19,957

 

9,606

 

0

 

9,606

 

4

 

Traditional

 

 

 

003

 

003WI1111 XN

 

15,000

 

8,502

 

0

 

8,502

 

2

 

Traditional

 

 

 

003

 

003WK1111 XN

 

5,000

 

3,375

 

10

 

3,385

 

1

 

Traditional

 

 

 

003

 

003WS1161 XN

 

9,917

 

7,733

 

0

 

7,733

 

2

 

Traditional

 

 

 

003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

235,122,621

 

22,085,036

 

323,053

 

22,408,089

 

24,455

 

 

 

 

 

Adjustments

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

235,122,621

 

22,085,036

 

323,053

 

22,408,089

 

24,455

 

 

 

 

 

 

 

 

 

 

 

ok

 

ok

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Plan Code

 

Cash Value

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

003

 

003FA11N1 XN

 

143,593.02

 

143,593.02

 

—

 

143,593

 

1.00

 

Deferred Annuity

 

 

 

003

 

003FA11Q1 XN

 

167,464.06

 

167,464.06

 

—

 

167,464

 

8.00

 

Deferred Annuity

 

 

 

003

 

003FA11T1 XN

 

71,487.35

 

71,487.35

 

—

 

71,487

 

2.00

 

Deferred Annuity

 

 

 

003

 

003FA13N1 XN

 

100,421.55

 

100,421.55

 

—

 

100,422

 

6.00

 

Deferred Annuity

 

 

 

003

 

003FA13Q1 XN

 

877,038.99

 

877,448.19

 

—

 

877,448

 

82.00

 

Deferred Annuity

 

 

 

003

 

003FA13T1 XN

 

339,258.57

 

339,258.57

 

—

 

339,259

 

10.00

 

Deferred Annuity

 

 

 

003

 

003FA71N1 XN

 

51,501.39

 

51,501.39

 

—

 

51,501

 

3.00

 

Deferred Annuity

 

 

 

003

 

003FA71Q1 XN

 

170,382.31

 

170,382.31

 

—

 

170,382

 

11.00

 

Deferred Annuity

 

 

 

003

 

003FA72N1 XN

 

560,336.02

 

571,356.18

 

—

 

571,356

 

52.00

 

Deferred Annuity

 

 

 

003

 

003FA72Q1 XN

 

932,577.59

 

933,962.53

 

—

 

933,963

 

59.00

 

Deferred Annuity

 

 

 

003

 

003FA74T1 XN

 

43,726.47

 

43,726.47

 

—

 

43,726

 

2.00

 

Deferred Annuity

 

 

 

003

 

003FA77Q1 XN

 

14,987.47

 

14,987.47

 

—

 

14,987

 

1.00

 

Deferred Annuity

 

 

 

003

 

003FA7AT1 XN

 

658,633.49

 

659,161.70

 

—

 

659,162

 

28.00

 

Deferred Annuity

 

 

 

003

 

003FA7BT1 XN

 

12,121.02

 

12,121.02

 

—

 

12,121

 

2.00

 

Deferred Annuity

 

 

 

003

 

003FD71N1 XN

 

332,551.45

 

340,212.19

 

—

 

340,212

 

12.00

 

Deferred Annuity

 

 

 

003

 

003FD71Q1 XN

 

39,857.18

 

41,039.51

 

—

 

41,040

 

3.00

 

Deferred Annuity

 

 

 

003

 

003FD71T1 XN

 

3,493.05

 

3,493.05

 

—

 

3,493

 

1.00

 

Deferred Annuity

 

 

 

003

 

003FD72N0 XN

 

197,677.59

 

203,862.93

 

—

 

203,863

 

4.00

 

Deferred Annuity

 

 

 

003

 

003FD72N1 XN

 

10,745,263.00

 

11,074,094.46

 

—

 

11,074,094

 

242.00

 

Deferred Annuity

 

 

 

003

 

003FD72Q0 XN

 

290,793.60

 

299,764.98

 

—

 

299,765

 

1.00

 

Deferred Annuity

 

 

 

003

 

003FD72Q1 XN

 

5,488,562.49

 

5,653,638.87

 

—

 

5,653,639

 

170.00

 

Deferred Annuity

 

 

 

003

 

003FG72N1 XN

 

164,820.47

 

167,699.22

 

—

 

167,699

 

18.00

 

Deferred Annuity

 

 

 

003

 

003FG72Q1 XN

 

76,168.81

 

77,255.96

 

—

 

77,256

 

9.00

 

Deferred Annuity

 

 

 

003

 

003FH10N1 XN

 

226,038.17

 

237,284.29

 

—

 

237,284

 

13.00

 

Deferred Annuity

 

 

 

003

 

003FH10NM XN

 

52,701.07

 

56,739.57

 

—

 

56,740

 

1.00

 

Deferred Annuity

 

 

 

003

 

003FH10Q1 XN

 

56,169.98

 

59,626.32

 

—

 

59,626

 

8.00

 

Deferred Annuity

 

 

 

003

 

003FHC0N1 XN

 

28,889.82

 

30,201.25

 

—

 

30,201

 

5.00

 

Deferred Annuity

 

 

 

003

 

003FHM0N1 XN

 

61,952.35

 

63,506.87

 

—

 

63,507

 

2.00

 

Deferred Annuity

 

 

 

003

 

003FHM0Q1 XN

 

109,072.18

 

111,570.87

 

—

 

111,571

 

8.00

 

Deferred Annuity

 

 

 

003

 

003FHP0N1 XN

 

1,547,348.53

 

1,591,758.93

 

—

 

1,591,759

 

52.00

 

Deferred Annuity

 

 

 

003

 

003FHP0NM XN

 

91,914.89

 

94,674.72

 

—

 

94,675

 

1.00

 

Deferred Annuity

 

 

 

003

 

003FHP0Q1 XN

 

132,246.04

 

135,876.34

 

—

 

135,876

 

15.00

 

Deferred Annuity

 

 

 

003

 

003FIN7N1 XN

 

3,174,297.44

 

3,194,913.50

 

—

 

3,194,914

 

92.00

 

Deferred Annuity

 

 

 

003

 

003FIN7NM XN

 

58,171.16

 

58,459.90

 

—

 

58,460

 

2.00

 

Deferred Annuity

 

 

 

003

 

003FIN7NQ XN

 

37,916.39

 

38,268.08

 

—

 

38,268

 

2.00

 

Deferred Annuity

 

 

 

003

 

003FIN7Q1 XN

 

2,856,565.40

 

2,876,905.39

 

—

 

2,876,905

 

93.00

 

Deferred Annuity

 

 

 

003

 

003FIN7QM XN

 

26,056.17

 

26,056.17

 

—

 

26,056

 

1.00

 

Deferred Annuity

 

 

 

003

 

003FM72N1 XN

 

105,355.26

 

107,212.43

 

—

 

107,212

 

10.00

 

Deferred Annuity

 

 

 

003

 

003SA71N0 XN

 

316,167.15

 

317,127.74

 

—

 

317,128

 

8.00

 

Deferred Annuity

 

 

 

003

 

003SA71N1 XN

 

19,455,265.98

 

19,554,628.68

 

—

 

19,554,629

 

365.00

 

Deferred Annuity

 

 

 

003

 

003SA71Q0 XN

 

269,431.77

 

270,778.61

 

—

 

270,779

 

3.00

 

Deferred Annuity

 

 

 

003

 

003SA71Q1 XN

 

9,659,165.46

 

9,718,221.53

 

—

 

9,718,222

 

176.00

 

Deferred Annuity

 

 

 

003

 

003SG72N3 XN

 

357,554.35

 

362,977.35

 

—

 

362,977

 

4.00

 

Deferred Annuity

 

 

 

003

 

003SG72Q1 XN

 

210,387.84

 

214,610.05

 

—

 

214,610

 

4.00

 

Deferred Annuity

 

 

 

003

 

003SH10N1 XN

 

178,898.33

 

184,023.68

 

—

 

184,024

 

7.00

 

Deferred Annuity

 

 

 

003

 

003SH10Q1 XN

 

68,044.34

 

69,850.84

 

—

 

69,851

 

3.00

 

Deferred Annuity

 

 

 

003

 

003SHC0N1 XN

 

89,131.91

 

93,302.92

 

—

 

93,303

 

2.00

 

Deferred Annuity

 

 

 

003

 

003SHC0Q1 XN

 

17,887.02

 

18,716.31

 

—

 

18,716

 

2.00

 

Deferred Annuity

 

 

 

003

 

003SHM0N1 XN

 

10,517.18

 

10,914.57

 

—

 

10,915

 

1.00

 

Deferred Annuity

 

 

 

003

 

003SHP0N1 XN

 

144,168.86

 

148,922.53

 

—

 

148,923

 

8.00

 

Deferred Annuity

 

 

 

003

 

003SHP0NM XN

 

61,588.02

 

63,768.47

 

—

 

63,768

 

3.00

 

Deferred Annuity

 

 

 

003

 

003SHP0Q1 XN

 

28,613.33

 

29,479.80

 

—

 

29,480

 

3.00

 

Deferred Annuity

 

 

 

003

 

003SIN7N1 XN

 

2,193,787.61

 

2,210,322.91

 

—

 

2,210,323

 

42.00

 

Deferred Annuity

 

 

 

003

 

003SIN7NM XN

 

111,790.13

 

112,084.26

 

—

 

112,084

 

1.00

 

Deferred Annuity

 

 

 

003

 

003SIN7NQ XN

 

27,973.71

 

28,322.00

 

—

 

28,322

 

2.00

 

Deferred Annuity

 

 

 

003

 

003SIN7Q1 XN

 

1,551,326.14

 

1,563,133.45

 

—

 

1,563,133

 

26.00

 

Deferred Annuity

 

 

 

003

 

003SM72N2 XN

 

35,000.00

 

35,000.00

 

—

 

35,000

 

2.00

 

Deferred Annuity

 

 

 

003

 

003SM72N3 XN

 

60,087.41

 

61,432.53

 

—

 

61,433

 

5.00

 

Deferred Annuity

 

 

 

003

 

003SP70N1 XN

 

31,922.02

 

31,922.02

 

—

 

31,922

 

1.00

 

Deferred Annuity

 

 

 

003

 

003SP70Q1 XN

 

213,151.07

 

213,253.27

 

—

 

213,253

 

8.00

 

Deferred Annuity

 

 

 

003

 

003SP71N1 XN

 

5,270,354.87

 

5,298,875.71

 

—

 

5,298,876

 

89.00

 

Deferred Annuity

 

 

 

003

 

003SP71Q1 XN

 

1,440,329.81

 

1,442,001.09

 

—

 

1,442,001

 

75.00

 

Deferred Annuity

 

 

 

003

 

003SP71T1 XN

 

572,621.09

 

592,132.57

 

—

 

592,133

 

10.00

 

Deferred Annuity

 

 

 

003

 

003SP72N0 XN

 

91,090.53

 

97,800.35

 

—

 

97,800

 

4.00

 

Deferred Annuity

 

 

 

003

 

003SP72N1 XN

 

3,519,489.44

 

3,670,530.73

 

—

 

3,670,531

 

85.00

 

Deferred Annuity

 

 

 

003

 

003SP72N9 XN

 

110,622.74

 

141,242.89

 

—

 

141,243

 

3.00

 

Deferred Annuity

 

 

 

003

 

003SP72Q1 XN

 

2,204,701.87

 

2,220,743.46

 

—

 

2,220,743

 

65.00

 

Deferred Annuity

 

 

 

003

 

003SP73Q1 XN

 

18,478.63

 

18,478.63

 

—

 

18,479

 

1.00

 

Deferred Annuity

 

 

 

 

--------------------------------------------------------------------------------


 

003

 

003SP74Q1 XN

 

6,387.13

 

6,387.13

 

—

 

6,387

 

1.00

 

Deferred Annuity

 

 

 

003

 

003SP74T1 XN

 

144,660.84

 

144,660.84

 

—

 

144,661

 

2.00

 

Deferred Annuity

 

 

 

003

 

003SP75Q1 XN

 

138,854.81

 

138,854.81

 

—

 

138,855

 

4.00

 

Deferred Annuity

 

 

 

003

 

003SP77N1 XN

 

79,096.76

 

79,096.76

 

—

 

79,097

 

1.00

 

Deferred Annuity

 

 

 

003

 

003SP77Q1 XN

 

9,814.53

 

9,814.53

 

—

 

9,815

 

1.00

 

Deferred Annuity

 

 

 

003

 

003SP77T1 XN

 

3,563.09

 

3,563.09

 

—

 

3,563

 

1.00

 

Deferred Annuity

 

 

 

003

 

003SP78N1 XN

 

32,574.81

 

32,574.81

 

—

 

32,575

 

1.00

 

Deferred Annuity

 

 

 

003

 

003SP79N1 XN

 

50,137.96

 

50,984.20

 

—

 

50,984

 

3.00

 

Deferred Annuity

 

 

 

003

 

003SP79Q1 XN

 

159,302.94

 

161,091.22

 

—

 

161,091

 

2.00

 

Deferred Annuity

 

 

 

003

 

003SP7AT1 XN

 

1,152,823.19

 

1,169,450.02

 

—

 

1,169,450

 

22.00

 

Deferred Annuity

 

 

 

003

 

003SP7BT1 XN

 

86,379.63

 

86,379.63

 

—

 

86,380

 

2.00

 

Deferred Annuity

 

 

 

003

 

003SP7CT1 XN

 

16,347.37

 

16,347.37

 

—

 

16,347

 

1.00

 

Deferred Annuity

 

 

 

003

 

003SP7DT1 XN

 

44,134.83

 

44,134.83

 

—

 

44,135

 

1.00

 

Deferred Annuity

 

 

 

003

 

003SP7FT1 XN

 

2,161,209.77

 

2,167,259.94

 

—

 

2,167,260

 

21.00

 

Deferred Annuity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

82,452,248

 

83,606,186

 

—

 

83,606,186

 

2,103

 

 

 

 

 

Adjustments

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

82,452,248

 

83,606,186

 

—

 

83,606,186

 

2,103

 

 

 

 

 

 

 

 

 

 

 

ok

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Policy Number

 

 

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

 

 

Type

 

 

 

003

 

0A5087859

 

 

 

7,573

 

—

 

7,573

 

 

 

Payout Annuity

 

 

 

003

 

0A5065782

 

 

 

58,448

 

—

 

58,448

 

 

 

Payout Annuity

 

 

 

003

 

0A5074192R

 

 

 

20,754

 

—

 

20,754

 

 

 

Payout Annuity

 

 

 

003

 

503116

 

 

 

16,908

 

—

 

16,908

 

 

 

Payout Annuity

 

 

 

003

 

0A5075565

 

 

 

2,718

 

—

 

2,718

 

 

 

Payout Annuity

 

 

 

003

 

0A5078061

 

 

 

5,158

 

—

 

5,158

 

 

 

Payout Annuity

 

 

 

003

 

0A5071103R

 

 

 

16,623

 

—

 

16,623

 

 

 

Payout Annuity

 

 

 

003

 

0A5071391

 

 

 

37,117

 

—

 

37,117

 

 

 

Payout Annuity

 

 

 

003

 

0A5082386

 

 

 

11,068

 

—

 

11,068

 

 

 

Payout Annuity

 

 

 

003

 

0A5056598R

 

 

 

131,138

 

—

 

131,138

 

 

 

Payout Annuity

 

 

 

003

 

0A5069768

 

 

 

78,149

 

—

 

78,149

 

 

 

Payout Annuity

 

 

 

003

 

503145

 

 

 

32,328

 

—

 

32,328

 

 

 

Payout Annuity

 

 

 

003

 

503146

 

 

 

21,540

 

—

 

21,540

 

 

 

Payout Annuity

 

 

 

003

 

503147

 

 

 

3,433

 

—

 

3,433

 

 

 

Payout Annuity

 

 

 

003

 

502986

 

 

 

9,330

 

—

 

9,330

 

 

 

Payout Annuity

 

 

 

003

 

503143

 

 

 

21,566

 

—

 

21,566

 

 

 

Payout Annuity

 

 

 

003

 

0A5065106

 

 

 

47,855

 

—

 

47,855

 

 

 

Payout Annuity

 

 

 

003

 

0A5091193

 

 

 

68,247

 

—

 

68,247

 

 

 

Payout Annuity

 

 

 

003

 

502933

 

 

 

8,978

 

—

 

8,978

 

 

 

Payout Annuity

 

 

 

003

 

502989

 

 

 

4,991

 

—

 

4,991

 

 

 

Payout Annuity

 

 

 

003

 

0A5065185

 

 

 

54,422

 

—

 

54,422

 

 

 

Payout Annuity

 

 

 

003

 

0A5074441

 

 

 

2,882

 

—

 

2,882

 

 

 

Payout Annuity

 

 

 

003

 

0A5074935

 

 

 

17,704

 

—

 

17,704

 

 

 

Payout Annuity

 

 

 

003

 

0PRA06212

 

 

 

22,168

 

—

 

22,168

 

 

 

Payout Annuity

 

 

 

003

 

700995

 

 

 

2,220

 

—

 

2,220

 

 

 

Payout Annuity

 

 

 

003

 

500491

 

 

 

33,760

 

—

 

33,760

 

 

 

Payout Annuity

 

 

 

003

 

500609

 

 

 

109,185

 

—

 

109,185

 

 

 

Payout Annuity

 

 

 

003

 

0PR503284

 

 

 

13,734

 

—

 

13,734

 

 

 

Payout Annuity

 

 

 

003

 

0PR503304R

 

 

 

15,691

 

—

 

15,691

 

 

 

Payout Annuity

 

 

 

003

 

502268

 

 

 

21,915

 

—

 

21,915

 

 

 

Payout Annuity

 

 

 

003

 

503006

 

 

 

27,781

 

—

 

27,781

 

 

 

Payout Annuity

 

 

 

003

 

700405

 

 

 

19,166

 

—

 

19,166

 

 

 

Payout Annuity

 

 

 

003

 

502409

 

 

 

26,005

 

—

 

26,005

 

 

 

Payout Annuity

 

 

 

003

 

503123

 

 

 

13,714

 

—

 

13,714

 

 

 

Payout Annuity

 

 

 

003

 

0A5078069

 

 

 

35,696

 

—

 

35,696

 

 

 

Payout Annuity

 

 

 

003

 

502503

 

 

 

17,815

 

—

 

17,815

 

 

 

Payout Annuity

 

 

 

003

 

500015

 

 

 

92,462

 

—

 

92,462

 

 

 

Payout Annuity

 

 

 

003

 

501726

 

 

 

23,567

 

—

 

23,567

 

 

 

Payout Annuity

 

 

 

003

 

501854

 

 

 

35,244

 

—

 

35,244

 

 

 

Payout Annuity

 

 

 

003

 

501871

 

 

 

12,455

 

—

 

12,455

 

 

 

Payout Annuity

 

 

 

003

 

502038

 

 

 

40,550

 

—

 

40,550

 

 

 

Payout Annuity

 

 

 

003

 

503028

 

 

 

49,134

 

—

 

49,134

 

 

 

Payout Annuity

 

 

 

003

 

700790

 

 

 

7,561

 

—

 

7,561

 

 

 

Payout Annuity

 

 

 

003

 

501091

 

 

 

55,394

 

—

 

55,394

 

 

 

Payout Annuity

 

 

 

003

 

502691

 

 

 

6,061

 

—

 

6,061

 

 

 

Payout Annuity

 

 

 

003

 

0PR503425

 

 

 

4,635

 

—

 

4,635

 

 

 

Payout Annuity

 

 

 

003

 

0PR503453

 

 

 

39,879

 

—

 

39,879

 

 

 

Payout Annuity

 

 

 

003

 

500871

 

 

 

6,684

 

—

 

6,684

 

 

 

Payout Annuity

 

 

 

003

 

500131

 

 

 

5,289

 

—

 

5,289

 

 

 

Payout Annuity

 

 

 

003

 

500661

 

 

 

2,627

 

—

 

2,627

 

 

 

Payout Annuity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

1,419,322

 

 

 

 

 

 

 

 

 

 

 

Adjustments

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

1,419,322

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ok

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

003

 

003RABF11 XN

 

125,000

 

99

 

—

 

99

 

2

 

 

 

 

 

003

 

003RABH1A XN

 

750,000

 

851

 

—

 

851

 

7

 

 

 

 

 

003

 

003RACL11 XN

 

934,139

 

303

 

—

 

303

 

15

 

 

 

 

 

003

 

003RAML11 XN

 

1,023,500

 

6,101

 

—

 

6,101

 

138

 

 

 

 

 

003

 

003RAML31 XN

 

430,000

 

1,579

 

—

 

1,579

 

54

 

 

 

 

 

003

 

003RAML41 XN

 

1,268,500

 

2,297

 

—

 

2,297

 

187

 

 

 

 

 

003

 

003RAU100 XN

 

2,389,000

 

3,830

 

—

 

3,830

 

32

 

 

 

 

 

003

 

003RAU200 XN

 

1,700,000

 

1,896

 

—

 

1,896

 

15

 

 

 

 

 

003

 

003RAW111 XN

 

31,574,800

 

212,094

 

—

 

212,094

 

3,630

 

 

 

 

 

003

 

003RAW211 XN

 

25,000

 

24

 

—

 

24

 

2

 

 

 

 

 

003

 

003RAW311 XN

 

7,000

 

5

 

—

 

5

 

2

 

 

 

 

 

003

 

003RAW411 XN

 

10,000

 

16

 

—

 

16

 

1

 

 

 

 

 

003

 

003RAW511 XN

 

28,000

 

22

 

—

 

22

 

3

 

 

 

 

 

003

 

003RAW611 XN

 

50,000

 

76

 

—

 

76

 

1

 

 

 

 

 

003

 

003RAWA31 XN

 

15,656,000

 

67,445

 

—

 

67,445

 

1,822

 

 

 

 

 

003

 

003RAWA41 XN

 

28,222,000

 

59,261

 

—

 

59,261

 

3,239

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

84,192,939

 

355,898

 

—

 

355,898

 

9,150

 

 

 

 

 

Adjustments

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

84,192,939

 

355,898

 

—

 

355,898

 

9,150

 

 

 

 

 

 

 

 

 

 

 

ok

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

5E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

003

 

003RDBF21 XN

 

1,000

 

3

 

—

 

3

 

1

 

 

 

 

 

003

 

003RDBH1A XN

 

4,650

 

13

 

—

 

13

 

7

 

 

 

 

 

003

 

003RDBH21 XN

 

13,388

 

37

 

—

 

37

 

14

 

 

 

 

 

003

 

003RDDB21 XN

 

500

 

1

 

—

 

1

 

1

 

 

 

 

 

003

 

003RDDC21 XN

 

500

 

1

 

—

 

1

 

1

 

 

 

 

 

003

 

003RDDD21 XN

 

760

 

2

 

—

 

2

 

1

 

 

 

 

 

003

 

003RDDE21 XN

 

1,320

 

4

 

—

 

4

 

1

 

 

 

 

 

003

 

003RDU100 XN

 

10,000

 

2,849

 

—

 

2,849

 

6

 

 

 

 

 

003

 

003RDU200 XN

 

35,590

 

10,138

 

—

 

10,138

 

37

 

 

 

 

 

003

 

003RDX111 XN

 

500

 

1

 

—

 

1

 

1

 

 

 

 

 

003

 

003RDX211 XN

 

4,245

 

12

 

—

 

12

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

72,453

 

13,062

 

—

 

13,062

 

73

 

 

 

 

 

Adjustments

 

 

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

72,453

 

13,062

 

—

 

13,062

 

73

 

 

 

 

 

 

 

 

 

 

 

ok

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

003

 

003RWBF11 XN

 

15,412

 

3,211

 

—

 

3,211

 

17

 

 

 

 

 

003

 

003RWBH1A XN

 

42,791

 

9,881

 

—

 

9,881

 

136

 

 

 

 

 

003

 

003RWDDB1 XN

 

1,703

 

174

 

—

 

174

 

5

 

 

 

 

 

003

 

003RWDDC1 XN

 

663

 

132

 

—

 

132

 

2

 

 

 

 

 

003

 

003RWDDD1 XN

 

387

 

87

 

—

 

87

 

1

 

 

 

 

 

003

 

003RWDDE1 XN

 

1,566

 

282

 

—

 

282

 

4

 

 

 

 

 

003

 

003RWJFB1 XN

 

1,116

 

16

 

—

 

16

 

1

 

 

 

 

 

003

 

003RWJFD1 XN

 

799

 

123

 

—

 

123

 

2

 

 

 

 

 

003

 

003RWJFE1 XN

 

1,859

 

322

 

—

 

322

 

6

 

 

 

 

 

003

 

003RWRCW1 XN

 

35

 

41

 

—

 

41

 

1

 

 

 

 

 

003

 

003RWRNT1 XN

 

180

 

20

 

—

 

20

 

1

 

 

 

 

 

003

 

003RWU100 XN

 

3,824

 

395

 

—

 

395

 

3

 

 

 

 

 

003

 

003RWWA21 XN

 

182

 

20

 

—

 

20

 

1

 

 

 

 

 

003

 

003RWWA41 XN

 

67

 

73

 

—

 

73

 

2

 

 

 

 

 

003

 

003RWWB11 XN

 

24

 

11

 

—

 

11

 

1

 

 

 

 

 

003

 

003RWWE11 XN

 

206

 

66

 

—

 

66

 

2

 

 

 

 

 

003

 

003RWWI11 XN

 

144

 

41

 

—

 

41

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

70,960

 

14,894

 

—

 

14,894

 

186

 

 

 

 

 

Adjustments

 

 

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

70,960

 

14,894

 

—

 

14,894

 

186

 

 

 

 

 

 

 

 

 

 

 

ok

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

003

 

101301

 

 

 

2,885

 

—

 

2,885

 

 

 

ULWP

 

 

 

003

 

104758

 

 

 

1,762

 

—

 

1,762

 

 

 

ULWP

 

 

 

003

 

105920

 

 

 

6,571

 

—

 

6,571

 

 

 

ULWP

 

 

 

003

 

107542

 

 

 

9,399

 

—

 

9,399

 

 

 

ULWP

 

 

 

003

 

107805

 

 

 

5,624

 

—

 

5,624

 

 

 

ULWP

 

 

 

003

 

800138

 

 

 

5,253

 

—

 

5,253

 

 

 

TermWP

 

 

 

003

 

800245

 

 

 

8,794

 

—

 

8,794

 

 

 

TermDIS

 

 

 

003

 

800046

 

 

 

3,278

 

—

 

3,278

 

 

 

TermWP

 

 

 

003

 

901526

 

 

 

969

 

—

 

969

 

 

 

TermDIS

 

 

 

003

 

9015261

 

 

 

5,520

 

—

 

5,520

 

 

 

TermWP

 

 

 

003

 

901938

 

 

 

2,250

 

—

 

2,250

 

 

 

TermWP

 

 

 

003

 

0PR109258

 

 

 

2,737

 

—

 

2,737

 

 

 

ULDIS

 

 

 

003

 

0PR1092581

 

 

 

14,687

 

—

 

14,687

 

 

 

ULWP

 

 

 

003

 

0PR109259

 

 

 

8,300

 

—

 

8,300

 

 

 

ULWP

 

 

 

003

 

901525

 

 

 

5,321

 

—

 

5,321

 

 

 

TermWP

 

 

 

003

 

0PR109350

 

 

 

58,415

 

—

 

58,415

 

 

 

ULDIS

 

 

 

003

 

901773

 

 

 

4,886

 

—

 

4,886

 

 

 

TermWP

 

 

 

003

 

0PR109350

 

 

 

11,083

 

—

 

11,083

 

 

 

ULWP

 

 

 

003

 

107017

 

 

 

103,141

 

—

 

103,141

 

 

 

ULDIS

 

 

 

003

 

107017

 

 

 

6,067

 

—

 

6,067

 

 

 

ULWP

 

 

 

003

 

0PR902786

 

 

 

3,459

 

—

 

3,459

 

 

 

ULWP

 

 

 

003

 

800046

 

 

 

60,361

 

—

 

60,361

 

 

 

TermDIS

 

 

 

003

 

0PR902786

 

 

 

37,739

 

—

 

37,739

 

 

 

ULDIS

 

 

 

003

 

000901536

 

 

 

184

 

—

 

184

 

 

 

TermWP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

368,687

 

 

 

 

 

 

 

 

 

 

 

Adjustments

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

368,687

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ok

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5G

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

003

 

003BF131A PF60XN

 

450,000.00

 

18,813.50

 

4,550.50

 

23,364

 

3.00

 

TRAD DEFIC

 

 

 

003

 

003BH111A PF50XN

 

1,475,000.00

 

18,737.50

 

1,325.50

 

20,063

 

11.00

 

TRAD DEFIC

 

 

 

003

 

003BH1211 PF60XN

 

2,540,000.00

 

56,134.80

 

12,269.20

 

68,404

 

13.00

 

TRAD DEFIC

 

 

 

003

 

003BH121A PF50XN

 

150,000.00

 

2,213.00

 

78.50

 

2,292

 

2.00

 

TRAD DEFIC

 

 

 

003

 

003BH121A PF60XN

 

10,933,800.00

 

278,461.63

 

48,214.11

 

326,676

 

65.00

 

TRAD DEFIC

 

 

 

003

 

003BH1311 PF60XN

 

1,201,286.00

 

43,629.72

 

8,560.89

 

52,191

 

10.00

 

TRAD DEFIC

 

 

 

003

 

003DDB111 XN

 

100,000.00

 

219.00

 

177.00

 

396

 

1.00

 

TRAD DEFIC

 

 

 

003

 

003DDC111 XN

 

575,000.00

 

1,388.00

 

2,949.75

 

4,338

 

3.00

 

TRAD DEFIC

 

 

 

003

 

003DDD111 XN

 

209,000.00

 

332.31

 

762.85

 

1,095

 

1.00

 

TRAD DEFIC

 

 

 

003

 

003DDE111 XN

 

751,500.00

 

10,813.18

 

7,706.54

 

18,520

 

6.00

 

TRAD DEFIC

 

 

 

003

 

003PCT1L1 XN

 

16,600.00

 

10,613.67

 

1,442.19

 

12,056

 

1.00

 

TRAD DEFIC

 

 

 

003

 

003WA5221 XN

 

13,567,800.00

 

2,632,384.26

 

231,849.30

 

2,864,234

 

1,797.00

 

TRAD DEFIC

 

 

 

003

 

003WA5231 XN

 

15,000.00

 

1,765.41

 

210.58

 

1,976

 

3.00

 

TRAD DEFIC

 

 

 

003

 

003WA5241 XN

 

10,000.00

 

358.60

 

560.10

 

919

 

1.00

 

TRAD DEFIC

 

 

 

003

 

003WA5321 XN

 

175,500.00

 

26,905.45

 

2,386.56

 

29,292

 

32.00

 

TRAD DEFIC

 

 

 

003

 

003WK1111 XN

 

5,000.00

 

3,375.25

 

9.55

 

3,385

 

1.00

 

TRAD DEFIC

 

 

 

003

 

003CT0111 XN

 

250000

 

9366.68

 

5451.06

 

14,818

 

1

 

UL DEFIC

 

 

 

003

 

003CT5111 XN

 

569061

 

298243.57

 

1087.94

 

299,332

 

5

 

UL DEFIC

 

 

 

003

 

003CTL110 XN

 

153139

 

826.87

 

1039.18

 

1,866

 

3

 

UL DEFIC

 

 

 

003

 

003CTL111 XN

 

275000

 

1635.61

 

4277.19

 

5,913

 

3

 

UL DEFIC

 

 

 

003

 

003UAC241 XN

 

5849385.93

 

420078.52

 

18435.53

 

438,514

 

37

 

UL DEFIC

 

 

 

003

 

003UAC24L XN

 

625000

 

32271.17

 

950.8

 

33,222

 

5

 

UL DEFIC

 

 

 

003

 

003UAC251 XN

 

28656280.63

 

1266634.3

 

81184.68

 

1,347,819

 

245

 

UL DEFIC

 

 

 

003

 

003UAC25L XN

 

246000

 

25966.67

 

747.31

 

26,714

 

3

 

UL DEFIC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

68,799,353

 

5,161,169

 

436,227

 

5,597,395

 

2,252

 

 

 

 

 

Adjustments

 

 

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

68,799,353

 

5,161,169

 

436,227

 

5,597,395

 

2,252

 

 

 

 

 

 

 

 

 

 

 

 

 

ok

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

003

 

003CTL111

 

75,000

 

564

 

—

 

564

 

2

 

SUBSTD

 

 

 

003

 

003UAA151

 

465,000

 

2,691

 

—

 

2,691

 

5

 

SUBSTD

 

 

 

003

 

003UAB151

 

95,000

 

695

 

—

 

695

 

3

 

SUBSTD

 

 

 

 

--------------------------------------------------------------------------------


 

003

 

003UAB251

 

328,900

 

523

 

—

 

523

 

3

 

SUBSTD

 

 

 

003

 

003UAC251

 

185,895

 

1,122

 

—

 

1,122

 

5

 

SUBSTD

 

 

 

003

 

003UAD111

 

351,502

 

696

 

—

 

696

 

5

 

SUBSTD

 

 

 

003

 

003UAE111

 

25,000

 

76

 

—

 

76

 

1

 

SUBSTD

 

 

 

003

 

003UAE211

 

50,000

 

280

 

—

 

280

 

2

 

SUBSTD

 

 

 

003

 

BF1111

 

494,000

 

3,811

 

—

 

3,811

 

4

 

SUBSTD

 

 

 

003

 

BH111A

 

100,000

 

53

 

—

 

53

 

1

 

SUBSTD

 

 

 

003

 

BH121A

 

700,000

 

693

 

—

 

693

 

4

 

SUBSTD

 

 

 

003

 

BH1311

 

579,286

 

830

 

—

 

830

 

4

 

SUBSTD

 

 

 

003

 

DDB111

 

50,000

 

60

 

—

 

60

 

1

 

SUBSTD

 

 

 

003

 

R2U110

 

250,000

 

48

 

—

 

48

 

1

 

SUBSTD

 

 

 

003

 

UAA153

 

50,000

 

37

 

—

 

37

 

1

 

SUBSTD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

3,799,583

 

12,179

 

—

 

12,179

 

42

 

 

 

 

 

Adjustments

 

 

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

—

 

12,179

 

—

 

—

 

—

 

 

 

 

 

Adjustments

 

 

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total 5G

 

 

 

3,799,583

 

448,405

 

—

 

12,179

 

42

 

 

 

 

 

 

 

 

 

 

 

s/b 12713 & 448940

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reinsurance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Name

 

Amount Inforce

 

Reserve Credit

 

 

 

 

 

 

 

 

 

 

 

003

 

Munich American Reassurance Co.

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

003

 

General Re Life Corp.

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

003

 

Canada Life Assurance Co. USB

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

003

 

Optimum Re Insurance Co.

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

003

 

Swiss Re Life & Health America Inc.

 

1,709,489

 

26,835

 

 

 

 

 

 

 

 

 

 

 

003

 

Swiss Re Life & Health America Inc.

 

3,796,869

 

91,574

 

 

 

 

 

 

 

 

 

 

 

003

 

Swiss Re Life & Health America Inc.

 

2,428,151

 

814,630

 

 

 

 

 

 

 

 

 

 

 

003

 

Swiss Re Life & Health America Inc.

 

2,777,962

 

16,983

 

 

 

 

 

 

 

 

 

 

 

003

 

Hannover Life Reassurance Co. of America

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

003

 

Hannover Life Reassurance Co. of America

 

1,267,944

 

17,146

 

 

 

 

 

 

 

 

 

 

 

003

 

Security Life of Denver Insurance Co.

 

36,196,228

 

226,189

 

 

 

 

 

 

 

 

 

 

 

003

 

Security Life of Denver Insurance Co.

 

1,983,000

 

11,490

 

 

 

 

 

 

 

 

 

 

 

003

 

National Security Life & Annuity Co.

 

249,030

 

3,544

 

 

 

 

 

 

 

 

 

 

 

003

 

Swiss Re Life & Health America Inc.

 

10,521,668

 

963,014

 

 

 

 

 

 

 

 

 

 

 

003

 

Swiss Re Life & Health America Inc.

 

1,738,650

 

27,262

 

 

 

 

 

 

 

 

 

 

 

003

 

Swiss Re Life & Health America Inc.

 

6,286,250

 

146,646

 

 

 

 

 

 

 

 

 

 

 

003

 

Swiss Re Life & Health America Inc.

 

3,278,193

 

89,801

 

 

 

 

 

 

 

 

 

 

 

003

 

Swiss Re Life & Health America Inc.

 

12,123,667

 

858,921

 

 

 

 

 

 

 

 

 

 

 

003

 

Swiss Re Life & Health America Inc.

 

17,438,072

 

62,225

 

 

 

 

 

 

 

 

 

 

 

003

 

Swiss Re Life & Health America Inc.

 

6,203,500

 

144,716

 

 

 

 

 

 

 

 

 

 

 

003

 

American National Insurance Co.

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

003

 

ReliaStar Life Insurance Co.

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

003

 

Wilton Reassurance Co.

 

115,308,134

 

3,410,947

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

223,306,807

 

6,911,923

 

 

 

 

 

 

 

 

 

 

 

Adjustments

 

 

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

223,306,807

 

6,911,923

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ok

 

 

 

 

 

 

 

 

 

 

 

 

PROGRESSIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit

 

 

 

Amount Inforce

 

Statutory Reserve

 

 

 

 

 

 

 

 

 

 

 

5A

 

 

 

400,665,604

 

40,517,963

 

 

 

 

 

 

 

 

 

 

 

5B

 

 

 

82,452,248

 

85,025,508

 

 

 

 

 

 

 

 

 

 

 

5C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5D

 

 

 

84,192,939

 

355,898

 

 

 

 

 

 

 

 

 

 

 

5E

 

 

 

143,413

 

27,956

 

 

 

 

 

 

 

 

 

 

 

5F

 

 

 

—

 

368,687

 

 

 

 

 

 

 

 

 

 

 

5G

 

 

 

3,799,583

 

448,405

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustments

 

 

 

1,819,000

 

8,000

 

Ex5

 

ReserveBackup

 

 

 

 

 

 

 

Total

 

 

 

402,484,604

 

126,752,416

 

 

 

 

 

 

 

 

 

 

 

Actual

 

 

 

402,485,000

 

126,752,415

 

126,752,415

 

126,752,409

 

(5

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total CEDED

 

223,306,807

 

6,911,923

 

 

 

 

 

 

 

 

 

 

 

Adjustments

 

 

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

223,306,807

 

6,911,923

 

 

 

 

 

 

 

 

 

 

 

Actual

 

 

 

223,306,807

 

6,911,923

 

6,911,923

 

6,911,923

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total NET

 

 

 

179,177,798

 

119,840,493

 

 

 

 

 

 

 

 

 

 

 

Actual

 

 

 

179,178,193

 

119,840,492

 

119,840,492

 

119,840,486

 

(5

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wilton Coverage Adjustment

 

38,436,045

 

1,136,982

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total After Wilton removed

 

140,741,753

 

118,703,511

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

STATUTORY RESERVES AND LIABILITIES BY POLICY

 

The Ceding Company sent the information on Exhibit B to the Reinsurer via a CD
data file on Friday, April 10, 2009. The Reinsurer received the information on
Monday, April 13. 2009. 

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

TRANSFERRED ASSETS

 

The Transferred Assets shall be within one of the following two (2) categories:

 

1. Cash

 

2. United States Dollar-Denominated Securities issued or guaranteed by the
United States Treasury.

 

Valuation of Assets

 

(a) By 5:00 p.m. on the fifth (5th) Business Day prior to the Closing Date, the
parties by mutual agreement shall designate certain Transferred Assets as “IDC
Assets”, provided that IDC quotes prices for such Transferred Assets. All
Transferred Assets not designated as IDC Assets shall be designated “Brokers
Assets.” If the parties cannot agree on the designation of any particular
Transferred Asset as an “IDC Asset”, such Transferred Asset shall be
conclusively deemed to be a Brokers Asset. The fair market value of each
Transferred Asset that is an IDC Asset and each Transferred Asset that is a
Brokers Asset shall be determined as follows:

 

(i) No later than 9:00 a.m. on the Business Day immediately prior to the Closing
Date, Reinsurer shall submit to IDC the CUSIP number (or other unique identifier
if CUSIP is not available) and face amount of each IDC Asset and request that
IDC provide in writing as promptly as practicable to the Ceding Company and the
Reinsurer each such Transferred Asset’s price (for the given face amount) as of
approximately 3:00 p.m. on such Business Day. The price quoted by IDC shall be
referred to as the “IDC Price”.

 

(ii) No later than 5:00 p.m. on the fourth (4th) Business Day prior to the
Closing Date, the Reinsurer shall submit simultaneously to each of the three
(3) Brokers the CUSIP number (or other unique identifier if CUSIP is not
available) and face amount of each Brokers Asset and request that each Broker
provide in writing as promptly as practicable to the Ceding Company and the
Reinsurer each such Transferred Asset’s price (for the given face amount), with
such price setting forth the bid value and ask value of each such Transferred
Asset as of approximately 3:00 p.m. on the Business Day immediately prior to the
Closing Date. The price quoted by each Broker for each Brokers Asset shall be
the average of such bid and ask price and shall be designated as the “Broker’s
Quote” for each such Brokers Asset.

 

(iii) The Reinsurer and the Ceding Company together shall review the IDC Prices
and Brokers’ Quotes for any errors and omissions or other disagreements
(together, “Disagreements”). If the Reinsurer or the Ceding Company reasonably
determines that there exists any Disagreement, the Reinsurer and the Ceding
Company shall immediately notify IDC or the applicable Broker, as the case may
be, and use their commercially reasonable efforts to determine and resolve with
the applicable party any such Disagreement prior to the Closing, or as promptly
as practicable after the Closing, in accordance with the principles set forth in
this Exhibit C.

 

C-1

--------------------------------------------------------------------------------


 

(b) The fair market value of each IDC Asset shall be the IDC Price. The fair
market value of each Brokers Asset is the Broker’s Quote remaining for such
asset after discarding the highest and lowest Broker’s Quote for such asset.
Such fair market values for the IDC and Brokers Assets shall be referred to as
the “Fair Market Value” of such asset.

 

(c) For purposes of this Exhibit C:

 

(i) “Brokers” means the following brokers: Citigroup, Merrill Lynch & Co. and
JPMorgan Chase & Co.; provided, that, if any such broker does not provide a
Brokers Quote or hereafter becomes an Affiliate of the Reinsurer or the Ceding
Company, the parties shall mutually decide in good faith whether to proceed
without such Brokers Quote or to identify a mutually acceptable replacement
broker.

 

(ii) “IDC” means the pricing and quotation service offered by Financial Time
Interactive Data Corp.

 

C-2

--------------------------------------------------------------------------------
